 

Exhibit 10.1

 

AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

USWS HOLDINGS LLC

 

DATED AS OF NOVEMBER 9, 2018

 

THE LIMITED LIABILITY COMPANY INTERESTS IN USWS HOLDINGS LLC HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), THE SECURITIES LAWS OF ANY STATE, OR ANY OTHER APPLICABLE SECURITIES
LAWS, AND ARE BEING SOLD IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. SUCH INTERESTS MUST BE
ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE
WITH (I) THE SECURITIES ACT, ANY APPLICABLE SECURITIES LAWS OF ANY STATE AND ANY
OTHER APPLICABLE SECURITIES LAWS; (II) THE TERMS AND CONDITIONS OF THIS AMENDED
AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT; AND (III) ANY OTHER TERMS AND
CONDITIONS AGREED TO IN WRITING BETWEEN THE MANAGER AND THE APPLICABLE MEMBER.
SUCH INTERESTS ALSO MAY BE SUBJECT TO RESTRICTIONS ON TRANSFER PURSUANT TO AN
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT DATED AS OF NOVEMBER 9, 2018
BY AND AMONG U.S. WELL SERVICES, INC. AND THE HOLDERS PARTY THERETO. THEREFORE,
PURCHASERS AND OTHER TRANSFEREES OF SUCH LIMITED LIABILITY COMPANY INTERESTS
WILL BE REQUIRED TO BEAR THE RISK OF THEIR INVESTMENT OR ACQUISITION FOR AN
INDEFINITE PERIOD OF TIME.

 

 

 

 

TABLE OF CONTENTS

 

Article I DEFINITIONS 3 Section 1.1. Definitions 3 Section 1.2. Interpretive
Provisions 15       Article II ORGANIZATION OF THE LIMITED LIABILITY COMPANY 15
Section 2.1. Formation 15 Section 2.2. Filings 15 Section 2.3. Amended and
Restated Limited Liability Company Agreement 16 Section 2.4. Name 16 Section
2.5. Registered Office; Registered Agent 16 Section 2.6. Principal Place of
Business 16 Section 2.7. Purpose; Powers 16 Section 2.8. Term 16 Section 2.9.
Intent 16       Article III MEmbers; units; CAPITAL CONTRIBUTIONS 17 Section
3.1. Members 17 Section 3.2. Authorized Units; General Provisions With Respect
to Units 17 Section 3.3. Voting Rights 18 Section 3.4. Transactions at Effective
Time; Warrants; Capital Contributions 18 Section 3.5. Issuance of Additional
Units or Interests; Exchanges and Repurchases; Recapitalizations 19 Section 3.6.
Other Matters 21 Section 3.7. Exchange Right of Members 21       Article IV
capital accounts; ALLOCATIONS OF PROFITS AND LOSSES 28 Section 4.1. Capital
Accounts 28 Section 4.2. Profits and Losses 28 Section 4.3. Special Allocations
29 Section 4.4. Allocations for Tax Purposes in General 31 Section 4.5. Other
Allocation Rules 31       Article V DISTRIBUTIONS 32 Section 5.1. Distributions
32 Section 5.2. Tax Distributions 33 Section 5.3. Distribution Upon Withdrawal
34       Article VI MANAGEMENT 34 Section 6.1. The Manager; Fiduciary Duties 34
Section 6.2. Officers 34 Section 6.3. Warranted Reliance by Officers on Others
35 Section 6.4. Indemnification 36 Section 6.5. Maintenance of Insurance or
Other Financial Arrangements 36

 

 -i- 

 

 

Section 6.6. Election of Manager 37 Section 6.7 Resignation or Removal of
Manager; Vacancy 37 Section 6.8. No Inconsistent Obligations 37 Section 6.9.
Compensation; Certain Costs and Expenses 37       Article VII ROLE OF MEMBERS 38
Section 7.1. Rights or Powers 38 Section 7.2. Voting 38 Section 7.3. Various
Capacities 39 Section 7.4. Withdrawal of PubCo 39 Section 7.5. Reclassification
Events of PubCo 39       Article VIII TRANSFERS OF INTERESTS 40 Section 8.1.
Restrictions on Transfer 40 Section 8.2. Notice of Transfer 40 Section 8.3.
Transferee Members 41 Section 8.4. Legend 41       Article IX ACCOUNTING 41
Section 9.1. Books of Account 41 Section 9.2. Tax Elections 42 Section 9.3. Tax
Returns 42 Section 9.4. Partnership Representative 42 Section 9.5. Withholding
Tax Payments and Obligations 43       Article X DISSOLUTION AND TERMINATION 44
Section 10.1. Liquidating Events 44 Section 10.2. Bankruptcy 45 Section 10.3.
Procedure 45 Section 10.4. Rights of Members 46 Section 10.5. Notices of
Dissolution 46 Section 10.6. Reasonable Time for Winding Up 46 Section 10.7. No
Deficit Restoration 46 Section 10.8. Distributions In Kind 46       Article XI
GENERAL 47 Section 11.1. Amendments; Waivers 47 Section 11.2. Further Assurances
48 Section 11.3. Successors and Assigns 48 Section 11.4. Entire Agreement 48
Section 11.5. Rights of Members Independent 48 Section 11.6. Governing Law 48
Section 11.7. Jurisdiction and Venue 48 Section 11.8. Headings 49 Section 11.9.
Counterparts 49 Section 11.10. Notices 49 Section 11.11. Representation By
Counsel; Interpretation 49 Section 11.12. Severability 49 Section 11.13.
Expenses 50 Section 11.14. No Third-Party Beneficiaries 50

 

 -ii- 

 

 



AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

USWS HOLDINGS LLC

 

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as amended,
supplemented or restated from time to time, this “Agreement”) of USWS Holdings
LLC, a Delaware limited liability company (the “Company”), is made and entered
into as of November 9, 2018, by and among the Company, U.S. Well Services, Inc.,
a Delaware corporation formerly known as Matlin & Partners Acquisition
Corporation (“PubCo”), in its capacity as the initial Manager, and each Person
who is or at any time becomes a Member in accordance with the terms of this
Agreement and the Act. Capitalized terms used herein and not otherwise defined
have the respective meanings set forth in Section 1.1.

 

RECITALS

 

WHEREAS, the Company was formed under the laws of the State of Delaware upon the
filing with the Secretary of State of the State of Delaware of a certificate of
formation (as amended from time to time, the “Certificate of Formation”) on
December 29, 2016;

 

WHEREAS, prior to the Effective Time, the operation and management of the
Company is governed by the Limited Liability Company Agreement of USWS Holdings
LLC dated as of February 2, 2017, as amended by the Amendment to the Limited
Liability Company Agreement of USWS Holdings LLC dated as of July 13, 2018 (as
so amended, the “Existing LLC Agreement”);

 

WHEREAS, PubCo, MPAC Merger Sub LLC, a Delaware limited liability company and
wholly-owned subsidiary of PubCo (“Merger Sub”), the Company, the Blocker
Companies and, solely for purposes described therein, the Seller Representative,
entered into that certain Merger and Contribution Agreement dated as of July 13,
2018 (as amended prior to the Effective Time, the “Merger and Contribution
Agreement”);

 

WHEREAS, pursuant to the Merger and Contribution Agreement and in connection
with the Closing (as defined in the Merger and Contribution Agreement), on the
date of this Agreement:

 

(a)          each of the Blocker Companies was merged with and into PubCo
pursuant to the Blocker Merger, and, at the Blocker Merger Effective Time: (i)
the separate existence of each of the Blocker Companies ceased; (ii) PubCo
continued as the surviving corporation of the Blocker Merger; (iii) PubCo became
the owner of the Old Units owned by each of the Blocker Companies immediately
prior to the Blocker Merger Effective Time (such Old Units, the “PubCo Acquired
Old Units”); and (iv) the Equity Securities of the Blocker Companies issued and
outstanding immediately prior to the Blocker Merger Effective Time were
converted into the right to receive, and PubCo issued to the owners of such
Equity Interests, an aggregate of 13,532,331 shares of Class A Stock;

 

 -1- 

 

 

(b)          immediately following the Blocker Merger Effective Time, PubCo
contributed to Merger Sub, as a capital contribution in respect of the limited
liability company interests in Merger Sub held by PubCo (the “Merger Sub
Interests”): (i) cash in the amount of $245,696,148.32; (ii) 14,546,755 shares
of Class B Stock; and (iii) 1,824,336 shares of Class A Stock (collectively, the
“PubCo Contribution”);

 

(c)          immediately following the PubCo Contribution, Merger Sub was merged
with and into the Company pursuant to the Company Merger, and, at the Company
Merger Effective Time: (i) the separate existence of Merger Sub ceased; (ii) the
Company continued as the surviving limited liability company of the Company
Merger; (iii) the Merger Sub Interests were converted into the right to receive,
and the Company issued to PubCo, (A) 36,547,345 Common Units and (B) the
Warrants; (iv) the PubCo Acquired Old Units were converted into an aggregate of
13,532,331 Common Units; (v) the Old Units issued and outstanding and held by
the Continuing Members immediately prior to the Company Merger Effective Time
(the “Continuing Member Old Units”) were converted into, in the aggregate, (A)
14,546,755 Common Units and (B) the right to receive from the Company the shares
of Class B Stock contributed to Merger Sub by PubCo in the PubCo Contribution;
and (vi) all Old Units issued and outstanding immediately prior to the Company
Merger Effective Time, other than the PubCo Acquired Old Units and the
Continuing Member Old Units, were canceled without conversion into Units or
payment of any other consideration therefor; and

 

(d)          immediately following the Company Merger Effective Time: (i) the
Company delivered to the Continuing Members the shares of Class B Stock
contributed to Merger Sub by PubCo in the PubCo Contribution; and (ii) the
Company delivered the shares of Class A Stock contributed to Merger Sub by PubCo
in the PubCo Contribution to certain Persons in satisfaction of certain
obligations owed by the Company or its Subsidiaries to such Persons.

 

WHEREAS, pursuant to the Merger and Contribution Agreement, the Existing LLC
Agreement shall be amended and restated to be in the form of this Agreement
effective as of the Company Merger Effective Time, and, accordingly, this
Agreement amends, restates and supersedes the Existing LLC Agreement in its
entirety as of the Effective Time.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows, effective as of the Effective Time:

 

 -2- 

 

 

Article I

 

DEFINITIONS

 

Section 1.1.          Definitions.  As used in this Agreement and the Schedules
and Exhibits attached to this Agreement, the following definitions shall apply:

 

“A&R Registration Rights Agreement” has the meaning given to such term in the
Merger and Contribution Agreement.

 

“Act” means the Delaware Limited Liability Company Act, 6 Del. C. § 18-101, et
seq., as amended from time to time (or any corresponding provisions of
succeeding law).

 

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Entity.

 

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account at the end of any
Fiscal Year, with the following adjustments:

 

(a)          credit to such Capital Account any amount that such Member is
obligated to restore under Treasury Regulations Section 1.704-1(b)(2)(ii)(c), as
well as any addition thereto pursuant to the next to last sentences of the
Treasury Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) after taking into
account thereunder any changes during such Fiscal Year in Company Minimum Gain
and in the minimum gain attributable to any Member Nonrecourse Debt; and

 

(b)          debit to such Capital Account the items described in Treasury
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

This definition of Adjusted Capital Account Deficit is intended to comply with
the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person. For these purposes, “control” means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise; provided that, for purposes of this Agreement, (i) no Member shall be
deemed an Affiliate of the Company or any of its Subsidiaries and (ii) none of
the Company or any of its Subsidiaries shall be deemed an Affiliate of any
Member.

 

“Agreement” has the meaning given to such term in the preamble to this
Agreement.

 

 -3- 

 

 

“Assumed Tax Liability” means, with respect to any Member as of any Tax
Distribution Date, an amount equal to the federal, state and local income taxes
(including any applicable estimated taxes) that the Partnership Representative
reasonably estimates in good faith would be due from such Member for all taxable
periods (or portions thereof) of the Company ending on such Tax Distribution
Date, (i) assuming such Member were an individual who earned solely the items of
income, gain, deduction, loss, and/or credit allocated to such Member pursuant
to Article IV for such taxable periods (or portions thereof), (ii) after taking
proper account of loss carryforwards available to individual taxpayers resulting
from losses allocated to the Members by the Company, to the extent not taken
into account in prior taxable periods, and (iii) assuming that such Member is
subject to tax at the Assumed Tax Rate. For purposes of determining the Assumed
Tax Liability of any Member, (x) adjustments by reason of Section 734(b) of the
Code shall be taken into account, (y) adjustments by reason of Section 743(b) of
the Code shall be taken into account and (z) any items allocated to the Members
pursuant to Section 704(c) of the Code and the Treasury Regulations promulgated
thereunder shall not be taken into account.

 

“Assumed Tax Rate” means, for any taxable period, the highest marginal effective
rate of federal, state and local income tax applicable to an individual resident
in New York City (or, if higher, a corporation doing business in New York City)
for such taxable period, determined by applying the rates applicable to ordinary
income (in cases where taxes are being determined on ordinary income allocated
to a Member) and capital gains (in cases where taxes are being determined on
capital gains allocated to a Member), and by assuming that state and local
income taxes are not deductible in computing a Member’s liability for federal
income tax.

 

“beneficially own” and “beneficial owner” shall be as defined in Rule 13d-3 of
the rules promulgated under the Exchange Act.

 

“Black-Out Period” means any “black-out” or similar period under PubCo’s
policies covering trading in PubCo’s securities to which the applicable
Exchanging Member is subject, which period restricts the ability of such
Exchanging Member to immediately resell shares of Class A Common Stock to be
delivered to such Exchanging Member in connection with an Exchange Notice.

 

“Blocker Company” has the meaning given to such term in the Merger and
Contribution Agreement.

 

“Blocker Merger” has the meaning given to such term in the Merger and
Contribution Agreement.

 

“Blocker Merger Effective Time” has the meaning given to such term in the Merger
and Contribution Agreement.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in Houston, Texas.

 

“Call Election Notice” has the meaning given to such term in Section 3.7(k).

 

“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member in accordance with Section 4.1.

 

 -4- 

 

 

“Capital Contributions” means, with respect to any Member, the amount of cash
and the initial Gross Asset Value of any property (other than cash) contributed
to the Company by such Member. Any reference to the Capital Contributions of a
Member will include the Capital Contributions made by a predecessor holder of
such Member’s Units to the extent the Capital Contribution was made in respect
of Units Transferred to such Member.

 

“Cash Election” has the meaning given to such term in Section 3.7(d).

 

“Cash Election Amount” means, with respect to a particular Exchange, an amount
of cash equal to the value of the shares of Class A Stock that would be received
in such Exchange as of the date of receipt by the Company of the Exchange Notice
with respect to such Exchange pursuant to Section 3.7 (the “Valuation Date”),
decreased by any distributions received by the Exchanging Member with respect to
the Common Units that are the subject of the Exchange following the date of
receipt by the Company of the Exchange Notice where the record date for such
distribution was after the date of receipt of such Exchange Notice. For this
purpose, the value of a share of Class A Stock shall equal (i) the volume
weighted average price of a share of Class A Stock for the ten trading days
ending on the trading day prior to the Valuation Date or (ii) the Fair Market
Value of such shares as of the Valuation Date.

 

“Cash Election Notice” has the meaning given to such term in Section 3.7(d).

 

“Certificate of Formation” has the meaning given to such term in the recitals of
this Agreement.

 

“Change of Control Exchange Date” has the meaning given to such term in Section
3.7(d).

 

“Class A Stock” means, as applicable, (i) the Class A Common Stock, par value
$0.0001 per share, of PubCo or (ii) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person or cash or other property that becomes
payable in consideration for the Class A Stock or into which the Class A Stock
is exchanged or converted as a result of such consolidation, merger,
reclassification or other similar event.

 

“Class B Stock” means, as applicable, (i) the Class B Common Stock, par value
$0.0001 per share, of PubCo or (ii) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person or cash or other property that becomes
payable in consideration for the Class B Stock or into which the Class B Stock
is exchanged or converted as a result of such consolidation, merger,
reclassification or other similar event.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding law).

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Unit” means a Unit having the rights and obligations specified with
respect to the Common Units in this Agreement.

 

“Company” has the meaning given to such term in the preamble to this Agreement.

 

 -5- 

 

 

“Company Indemnitees” has the meaning given to such term in Section 6.4.

 

“Company Merger” has the meaning given to such term in the Merger and
Contribution Agreement.

 

“Company Merger Effective Time” has the meaning given to such term in the Merger
and Contribution Agreement.

 

“Company Minimum Gain” has the meaning of “partnership minimum gain” set forth
in Treasury Regulations Sections 1.704-2(b)(2) and 1.704-2(d). It is further
understood that Company Minimum Gain shall be determined in a manner consistent
with the rules of Treasury Regulations Section 1.704-2(b)(2), including the
requirement that if the adjusted Gross Asset Value of property subject to one or
more Nonrecourse Liabilities differs from its adjusted tax basis, Company
Minimum Gain shall be determined with reference to such Gross Asset Value.

 

“Continuing Member” means each Member, other than PubCo, party to this Agreement
at the Effective Time.

 

“Continuing Member Old Units” has the meaning given to such term in the recitals
of this Agreement.

 

“Contract” means any written agreement, contract, lease, sublease, license,
sublicense, obligation, promise or undertaking.

 

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by Contract, credit arrangement or
otherwise.

 

“Credit Agreement” means the Credit Agreement (as defined in the Merger and
Contribution Agreement), as amended on or before the date hereof and as it
thereafter may be amended, restated, modified, supplemented, renewed, refunded,
replaced or refinanced from time to time.

 

“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable with respect to an
asset for such Fiscal Year, except that with respect to any property the Gross
Asset Value of which differs from its adjusted basis for federal income tax
purposes at the beginning of such Fiscal Year, Depreciation shall be an amount
which bears the same ratio to such beginning Gross Asset Value as the federal
income tax depreciation, amortization, or other cost recovery deduction for such
Fiscal Year bears to such beginning adjusted basis; provided, however, that if
the adjusted basis for federal income tax purposes of an asset at the beginning
of such Fiscal Year is zero, Depreciation with respect to such asset shall be
determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Partnership Representative.

 

“Direct Exchange Right” has the meaning given to such term in Section 3.7(j).

 

 -6- 

 

 

“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time (or any corresponding provisions of succeeding law).

 

“Effective Time” means the Company Merger Effective Time.

 

“Effective Time Capital Account Balance” means, with respect to any Member, the
positive Capital Account balance of such Member as of the Effective Time, the
amount or deemed value of which is set forth on Exhibit A.

 

“Effective Time Transactions” has the meaning given to such term in Section
3.4(a).

 

“Eligible PubCo Offer Securities” has the meaning given to such term in Section
3.7(l)).

 

“Equity Plan” means any stock or equity purchase plan, restricted stock or
equity plan or other similar equity compensation plan now or hereafter adopted
by PubCo or any of its Subsidiaries.

 

“Equity Securities” means (a) with respect to a partnership, limited liability
company or similar Person, any and all units, interests, rights to purchase,
warrants, options or other equivalents of, or other ownership interests in, any
such Person as well as debt or equity instruments convertible, exchangeable or
exercisable into any such units, interests, rights or other ownership interests
and (b) with respect to a corporation, any and all shares, interests,
participation or other equivalents (however designated) of corporate stock,
including all common stock and preferred stock, or warrants, options or other
rights to acquire any of the foregoing, including any debt instrument
convertible or exchangeable into any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

 

“Exchange” has the meaning given to such term in Section 3.7(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as the same may be amended from time to time
(or any corresponding provisions of succeeding law).

 

“Exchange Date” has the meaning given to such term in Section 3.7(f).

 

“Exchange Notice” has the meaning given to such term in Section 3.7(c).

 

“Exchange Right” has the meaning given to such term in Section 3.7(a).

 

“Exchanging Member” has the meaning given to such term in Section 3.7(c).

 

“Existing LLC Agreement” has the meaning given to such term in the recitals of
this Agreement.

 

 -7- 

 

 

“Fair Market Value” means the fair market value of any property based on the
amount the Company would receive in an all cash sale of such property in an
arm’s-length transaction with an unaffiliated third party, with neither party
having compulsion to buy or sell, consummated on the day immediately preceding
the date on which the event occurred which necessitated the determination of
Fair Market Value, as such amount is determined by the Manager (or if pursuant
to Article X, the Winding-Up Person) in its good faith judgment using
information and data it deems to be pertinent.

 

“Fiscal Year” means the fiscal year of the Company, which shall end on
December 31 of each calendar year unless, for federal income tax purposes,
another taxable year is required. The Company shall have the same fiscal year
for federal income tax purposes and for accounting purposes.

 

“GAAP” means generally acceptable accounting principles at the time.

 

“Good Faith” means a Person having acted in good faith and in a manner such
person reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to a criminal proceeding, having had no reasonable
cause to believe such Person’s conduct was unlawful.

 

“Governmental Entity” means any federal, national, supranational, state,
provincial, local, foreign or other government, governmental, stock exchange,
regulatory or administrative authority, agency or commission or any court,
tribunal, or judicial or arbitral body.

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(a)           the initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the gross Fair Market Value of such asset as of the date
of such contribution;

 

(b)           the Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross Fair Market Values as of the following times:
(i) the acquisition of an interest (or additional interest) in the Company by
any new or existing Member in exchange for more than a de minimis Capital
Contribution to the Company or in exchange for the performance of more than a de
minimis amount of services to or for the benefit of the Company; (ii) the
distribution by the Company to a Member of more than a de minimis amount of
Company assets as consideration for an interest in the Company; (iii) the
liquidation of the Company within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g)(1); (iv) the acquisition of an interest in the
Company by any new or existing Member upon the exercise of a noncompensatory
option in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(s); or
(v) any other event to the extent determined by the Partnership Representative
to be permitted and necessary to properly reflect Gross Asset Values in
accordance with the standards set forth in Treasury Regulations
Section 1.704-1(b)(2)(iv)(q); provided, however, that adjustments pursuant to
clauses (i), (ii) and (iv) above shall be made only if the Partnership
Representative reasonably determines that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Members in the
Company. If any noncompensatory options are outstanding upon the occurrence of
an event described in this paragraph (b)(i) through (b)(v), the Company shall
adjust the Gross Asset Values of its properties in accordance with Treasury
Regulations Sections 1.704-1(b)(2)(iv)(f)(1) and 1.704-1(b)(2)(iv)(h)(2);

 

 -8- 

 

 

(c)           the Gross Asset Value of any Company asset distributed to any
Member shall be adjusted to equal the gross Fair Market Value of such asset on
the date of such distribution;

 

(d)           the Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and subsection
(f) in the definition of “Profits” or “Losses” below or Section 4.3(g);
provided, however, that the Gross Asset Value of a Company asset shall not be
adjusted pursuant to this subsection to the extent the Partnership
Representative determines that an adjustment pursuant to subsection (b) of this
definition is necessary or appropriate in connection with a transaction that
would otherwise result in an adjustment pursuant to this subsection (d); and

 

(e)           if the Gross Asset Value of a Company asset has been determined or
adjusted pursuant to subsections (a), (b) or (d) of this definition of Gross
Asset Value, such Gross Asset Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such asset for purposes of
computing Profits, Losses and other items allocated pursuant to Article IV.

 

“Imputed Underpayment Amount” has the meaning given to such term in Section
9.5(b).

 

“Indebtedness” means (a) all indebtedness for borrowed money (including
capitalized lease obligations, sale-leaseback transactions or other similar
transactions, however evidenced), (b) any other indebtedness that is evidenced
by a note, bond, debenture, draft or similar instrument, (c) notes payable and
(d) lines of credit and any other agreements relating to the borrowing of money
or extension of credit.

 

“Interest” means the entire interest of a Member in the Company, including the
Units and all of such Member’s rights, powers and privileges under this
Agreement and the Act.

 

“Joinder” means a joinder to this Agreement substantially in the form of Exhibit
B to this Agreement.

 

“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code or order of any
Governmental Entity.

 

“Legal Action” has the meaning given to such term in Section 11.7.

 

“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.

 

“Liquidating Events” has the meaning given to such term in Section 10.1.

 

“Loss” means any and all losses, damages, claims, costs and expenses, interest,
awards, judgments and penalties (including reasonable attorneys’ fees and
expenses, but excluding any allocation of corporate overhead, internal legal
department costs and other internal costs and expenses).

 

 -9- 

 

 

“Majority Members” means the members (which may include PubCo) holding not less
than a majority of the Units then outstanding; provided, that if as of any date
of determination, a majority of the Units are held by PubCo or any Affiliate
controlled by PubCo, then “Majority Members” shall mean PubCo together with the
Members holding at least a majority of the Units (excluding Units held by PubCo
or its controlled Affiliates) then outstanding.

 

“Manager” has the meaning given to such term in Section 6.1(a).

 

“Material Subsidiary” means any direct or indirect subsidiary of the Company
that, as of the date of determination, represents more than (a) 50% of the
consolidated tangible net assets of the Company or (b) 50% of the consolidated
net income of the Company, before interest, taxes, depreciation and amortization
(calculated in a manner substantially consistent with the similar definition
under the Credit Agreement).

 

“Member” means any Person that executes this Agreement as a Member, and any
other Person admitted to the Company as an additional or substituted Member,
that has not made a disposition of such Person’s entire Interest.

 

“Member Minimum Gain” has the meaning ascribed to “partner nonrecourse debt
minimum gain” set forth in Treasury Regulations Section 1.704-2(i).

 

“Member Nonrecourse Debt” has the meaning of “partner nonrecourse debt” set
forth in Treasury Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Deductions” has the meaning of “partner nonrecourse
deductions” set forth in Treasury Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).

 

“Merger and Contribution Agreement” has the meaning given to such term in the
recitals of this Agreement.

 

“Merger Sub” has the meaning given to such term in the recitals of this
Agreement.

 

“Merger Sub Interests” has the meaning given to such term in the recitals of
this Agreement.

 

“National Securities Exchange” means an exchange registered with the Commission
under the Exchange Act.

 

“Nonrecourse Deductions” has the meaning given to such term in Treasury
Regulations Section 1.704-2(b).

 

“Nonrecourse Liability” has the meaning given to such term in Treasury
Regulations Section 1.704-2(b)(3).

 

“Officer” means each Person designated as an officer of the Company pursuant to
and in accordance with the provisions of Section 6.2, subject to any resolution
of the Manager appointing such Person as an officer or relating to such
appointment.

 

 -10- 

 

 

“Old Units” means Units, as such term is defined in the Existing LLC Agreement.

 

“Partnership Representative” means the “partnership representative” as defined
in Code Section 6223(a) and as appointed in Section 9.4.

 

“Permitted Transferee” means, with respect to any Member, (a) any Affiliate of
such Member; (b) any successor entity of such Member; (c) by any Continuing
Member to the holders of equity interests in such Continuing Member in
connection with the dissolution of such Continuing Member; (d) a trust
established by or for the benefit of a Member of which only such Member and his
or her immediate family members are beneficiaries; (e) any Person established
for the benefit of, and beneficially owned solely by, an entity Member or the
sole individual direct or indirect owner of an entity Member; and (f) upon an
individual Member’s death, an executor, administrator or beneficiary of the
estate of the deceased Member.

 

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Exchange Act.

 

“Plan Asset Regulations” means the regulations issued by the U.S. Department of
Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of
Federal Regulations, or any successor regulations as the same may be amended
from time to time.

 

“President and Chief Executive Officer” has the meaning given to such term in
Section 6.2(b).

 

“Prime Rate” means, on any date of determination, a rate per annum equal to the
rate of interest most recently published by The Wall Street Journal as the
“prime rate” at large U.S. money center banks.

 

“Proceeding” has the meaning given to such term in Section 6.4.

 

“Profits” or “Losses” means, for each Fiscal Year, an amount equal to the
Company’s taxable income or loss for such Fiscal Year, determined in accordance
with Code Section 703(a) (for this purpose, all items of income, gain, loss or
deduction required to be stated separately pursuant to Code Section 703(a)(1)
shall be included in taxable income or loss), with the following adjustments
(without duplication):

 

(f)            any income or gain of the Company that is exempt from federal
income tax and not otherwise taken into account in computing Profits or Losses
shall be added to such taxable income or loss;

 

(g)           any expenditures of the Company described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise
taken into account in computing Profits or Losses, shall be subtracted from such
taxable income or loss;

 

 -11- 

 

 

(h)           in the event the Gross Asset Value of any Company asset is
adjusted pursuant to subsection (b) or (c) or the definition of Gross Asset
Value above, the amount of such adjustment shall be treated as an item of gain
(if the adjustment increases the Gross Asset Value of the Company asset) or an
item of loss (if the adjustment decreases the Gross Asset Value of the Company
asset) from the disposition of such asset and shall, except to the extent
allocated pursuant to Section 4.3, be taken into account for purposes of
computing Profits or Losses;

 

(i)            gain or loss resulting from any disposition of Company assets
with respect to which gain or loss is recognized for federal income tax purposes
shall be computed with reference to the Gross Asset Value of the asset disposed
of, notwithstanding that the adjusted tax basis of such asset differs from its
Gross Asset Value;

 

(j)            in lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation;

 

(k)           to the extent an adjustment to the adjusted tax basis of any asset
pursuant to Code Section 734(b) is required, pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Account balances as a result of a distribution other than in liquidation of a
Member’s interest in the Company, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or an
item of loss (if the adjustment decreases such basis) from the disposition of
such asset and shall be taken into account for purposes of computing Profits or
Losses; and

 

(l)            any items of income, gain, loss or deduction which are
specifically allocated pursuant to the provisions of Section 4.3 shall not be
taken into account in computing Profits or Losses for such Fiscal Year, but such
items available to be specially allocated pursuant to Section 4.3 will be
determined by applying rules analogous to those set forth in subparagraphs
(a) through (f) above.

 

“Property” means all real and personal property owned by the Company from time
to time, including both tangible and intangible property.

 

“PubCo” has the meaning given to such term in the preamble to this Agreement.

 

“PubCo Acquired Old Units” has the meaning given to such term in the recitals of
this Agreement.

 

“PubCo Change in Control” shall be deemed to have occurred if or upon:

 

(m)          both the stockholders of PubCo and the board of directors of PubCo
approve, in accordance with PubCo’s certificate of incorporation and applicable
Law, the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of PubCo’s assets (determined on a consolidated basis),
including the Equity Interests in the Company, to any Person or group (as such
term is defined in Section 13(d)(3) of the Exchange Act), other than to any
directly or indirectly wholly owned Subsidiary of PubCo, and such sale, lease or
transfer is consummated;

 

 -12- 

 

 

(n)          both the stockholders of PubCo and the board of directors of PubCo
approve, in accordance with PubCo’s certificate of incorporation and applicable
Law, a merger or consolidation of PubCo with any other Person, other than a
merger or consolidation which would result in the voting Equity Securities of
PubCo outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting Equity Securities of the
surviving entity) in excess of 50% of the total voting power represented by the
voting Equity Securities of PubCo or such surviving entity outstanding
immediately after such merger or consolidation, and such merger or consolidation
is consummated; or

 

(o)          the acquisition, directly or indirectly, by any Person or group (as
such term is defined in Section 13(d)(3) of the Exchange Act) (other than (a) a
trustee or other fiduciary holding securities under an employee benefit plan of
PubCo, or (b) a corporation or other entity owned, directly or indirectly, by
all of the stockholders of PubCo in substantially the same proportions as their
ownership of stock of PubCo) of beneficial ownership (as defined in Rule 13d-3
under the Exchange Act) in excess of 50% of the aggregate voting power of the
voting Equity Securities of PubCo; provided, that the board of directors of
PubCo recommends or otherwise approves or determines that such acquisition is in
the best interest of PubCo and its stockholders.

 

“PubCo Common Stock” means all classes and series of common stock of PubCo,
including the Class A Stock and the Class B Stock.

 

“PubCo Contribution” has the meaning given to such term in the recitals of this
Agreement.

 

“PubCo Offer” has the meaning given to such term in Section 3.7(l)).

 

“PubCo Warrants” means the Warrants, as such term is defined in the PubCo
Warrant Agreement.

 

“PubCo Warrant Agreement” means the Warrant Agreement dated as of March 9, 2017
by and between PubCo and Continental Stock Transfer & Trust Company, as warrant
agent.

 

“PubCo Warrant Price” means the Warrant Price, as such term in defined in the
PubCo Warrant Agreement.

 

“Reclassification Event” means any of the following: (i) any reclassification or
recapitalization of PubCo Common Stock (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or combination or any transaction subject to Section
3.5(d)), (ii) any merger, consolidation or other combination involving PubCo, or
(iii) any sale, conveyance, lease, or other disposal of all or substantially all
the properties and assets of PubCo to any other Person, in each of clauses (i),
(ii) or (iii), as a result of which holders of PubCo Common Stock shall be
entitled to receive cash, securities or other property for their shares of PubCo
Common Stock.

 

“Regulatory Allocations” is defined in Section 4.3(h).

 

“Retraction Notice” has the meaning given to such term in Section 3.7(d).

 

“Revocation Notice” is defined in Section 3.7(k).

 

 -13- 

 

 

“Securities Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder, as the same may be amended from time to time (or any
corresponding provisions of succeeding law).

 

“Subsidiary” means, with respect to any specified Person, any other Person with
respect to which such specified Person (a) has, directly or indirectly, the
power, through the ownership of securities or otherwise, to elect a majority of
directors or similar managing body or (b) beneficially owns, directly or
indirectly, a majority of such Person’s Equity Securities.

 

“Tax Advance” is defined in Section 5.2(b).

 

“Tax Advance Eligible Member” means any Member (other than PubCo) that the
Partnership Representative reasonably determines is not subject to Section 402
of the Sarbanes-Oxley Act of 2002.

 

“Tax Distribution Date” means any date that is two Business Days prior to the
date on which estimated federal income tax payments are required to be made by
calendar year corporate taxpayers and the due date for federal income tax
returns of corporate calendar year taxpayers (without regard to extensions).

 

“Transfer” means, as a noun, any voluntary or involuntary, direct or indirect
(whether through a change of control of the Transferor or any Person that
controls the Transferor, the issuance or transfer of Equity Securities of the
Transferor, by operation of Law or otherwise), transfer, sale, pledge or
hypothecation or other disposition and, as a verb, voluntarily or involuntarily,
directly or indirectly (whether through a change of control of the Transferor or
any Person that controls the Transferor, the issuance or transfer of Equity
Securities of the Transferor or any Person that controls the Transferor, by
operation of Law or otherwise), to transfer, sell, pledge or hypothecate or
otherwise dispose of. The terms “Transferee,” “Transferor,” “Transferred,” and
other forms of the word “Transfer” shall have the correlative meanings.

 

“Transfer Agent” has the meaning given to such term in Section 3.7(c).

 

“Treasury Regulations” means the regulations promulgated under the Code by the
United States Department of the Treasury.

 

“Underwritten Offering” has the meaning given to such term in the A&R
Registration Rights Agreement.

 

“Unit” means a unit representing a fractional part of the Interests of a Member
and includes a Common Unit.

 

“Unit Register” has the meaning given to such term in Section 3.2(d).

 

“Valuation Date” has the meaning given to such term in the definition of “Cash
Election Amount.”

 

“Warrant Exercise Price” has the meaning given to such term in Section 3.4(b).

 

 -14- 

 

 

“Warrants” has the meaning given to such term in Section 3.4(a).

 

“Winding-Up Person” has the meaning given to such term in Section 10.3(a).

 

“Withholding Payment” has the meaning given to such term in Section 9.5(b).

 

Section 1.2.          Interpretive Provisions. For all purposes of this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires:

 

(a)          the terms defined in Section 1.1 have the meanings assigned to them
in Section 1.1 and are applicable to the singular as well as the plural forms of
such terms;

 

(b)          all accounting terms not otherwise defined herein have the meanings
assigned under GAAP;

 

(c)          all references to currency, monetary values and dollars set forth
herein shall mean United States (U.S.) dollars and all payments hereunder shall
be made in United States dollars;

 

(d)          when a reference is made in this Agreement to an Article, Section,
Exhibit or Schedule, such reference is to an Article or Section of, or an
Exhibit or Schedule to, this Agreement unless otherwise indicated;

 

(e)          whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”;

 

(f)          “or” is not exclusive;

 

(g)          pronouns of either gender or neuter shall include, as appropriate,
the other pronoun forms; and

 

(h)          the words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement.

 

Article II

ORGANIZATION OF THE LIMITED LIABILITY COMPANY

 

Section 2.1.           Formation. The Company has been formed as a limited
liability company pursuant to the provisions of the Act by the filing of the
Certificate of Formation in accordance with the Act.

 

Section 2.2.          Filings. The Members shall execute such further documents
(including amendments to the Certificate of Formation) and take such further
action as is appropriate to comply with the requirements of Law for the
formation or operation of a limited liability company in Delaware and in all
states and other jurisdictions where the Company may conduct its business.

 

 -15- 

 

 

Section 2.3.          Amended and Restated Limited Liability Company Agreement.
The Company, the Manager and the Members hereby execute this Agreement for the
purpose of continuing the affairs of the Company and the conduct of its business
in accordance with the provisions of the Act. The Company, the Manager and the
Members hereby agree that during the term of the Company set forth in Section
2.8, the rights and obligations of the Members and the Manager with respect to
the Company will be determined in accordance with the terms and conditions of
this Agreement and the Act. On any matter on which this Agreement is silent, the
Act shall control. No provision of this Agreement shall be in violation of the
Act and, to the extent any provision of this Agreement is in violation of the
Act, such provision shall be void and of no effect to the extent of such
violation without affecting the validity of the other provisions of this
Agreement. Where the Act provides that a provision of the Act shall apply
“unless otherwise provided in a limited liability company agreement” or words of
similar effect, the provisions of this Agreement shall in each instance control.
It is expressly agreed that this Agreement does not provide for contractual
appraisal rights pursuant Section 18-210 of the Act.

 

Section 2.4.          Name. The name of the Company is “USWS Holdings LLC” and
all business of the Company shall be conducted in such name or, in the
discretion of the Manager, under any other name.

 



Section 2.5.          Registered Office; Registered Agent. The location of the
registered office of the Company in the State of Delaware is 850 New Burton
Road, Suite 201, City of Dover, County of Kent, 19904. The registered agent of
the Company for service of process at such address is National Corporate
Research, Ltd. The Manager may from time to time change the Company’s registered
office and registered agent in the State of Delaware.

 

Section 2.6.          Principal Place of Business. The principal place of
business of the Company shall be located in such place as is determined by the
Manager from time to time.

 

Section 2.7.          Purpose; Powers. The nature of the business or purposes to
be conducted or promoted by the Company is to engage in any lawful act or
activity for which limited liability companies may be formed under the Act. The
Company shall have the power and authority to take any and all actions and
engage in any and all activities necessary, appropriate, desirable, advisable,
ancillary or incidental to the accomplishment of the foregoing purpose.

 

Section 2.8.          Term. The term of the Company commenced on the date of
filing of the Certificate of Formation of the Company with the office of the
Secretary of State of the State of Delaware in accordance with the Act and shall
continue indefinitely. The Company may be dissolved and its affairs wound up
only in accordance with Article X.

 

Section 2.9.          Intent. It is the intent of the Members that the Company
be operated in a manner consistent with its treatment as a partnership for
federal and applicable state income tax purposes. It is also the intent of the
Members that the Company not be operated or treated as a partnership for
purposes of Section 303 of the Federal Bankruptcy Code. None of the Company, the
Manager or any Member shall take any action inconsistent with the express intent
of the parties hereto as set forth in this Section 2.9.

 

 -16- 

 

 

Article III

MEmbers; units; CAPITAL CONTRIBUTIONS

 

Section 3.1.          Members. The Continuing Members were previously admitted
as Members in accordance with the terms of the Existing LLC Agreement. At the
Effective Time, each Continuing Member shall remain a Member having the Interest
represented by the Common Units into which the Continuing Member Old Units held
by such Continuing Member were converted at the Company Merger Effective Time
pursuant to the Company Merger. PubCo was admitted as a Member in accordance
with the terms of the Existing LLC Agreement upon its acquisition of the PubCo
Acquired Old Units at the Blocker Merger Effective Time. At the Effective Time,
PubCo shall (a) remain a Member having the Interest represented by the Common
Units into which the PubCo Acquired Old Units and the Merger Sub Interests were
converted at the Company Merger Effective Time pursuant to the Company Merger
and (b) become and be the initial Manager. At the Effective Time, each Person
who was a Member in accordance with the terms of the Existing LLC Agreement and
is not a Continuing Member or PubCo shall cease to be Member for all purposes of
this Agreement and the Act. Exhibit A sets forth the Members and the number of
Common Units held by each of them at the Effective Time.

 

Section 3.2.          Authorized Units; General Provisions With Respect to
Units.

 

(a)          Interests in the Company shall be represented by Units, or such
other Equity Securities of the Company, in each case as the Manager may
establish in its discretion in accordance with the terms and subject to the
restrictions hereof. At the Effective Time, the Common Units will constitute the
sole class of authorized Units. Subject to the provisions of this Agreement, the
Company shall be authorized to issue from time to time such number of Units and
such other Equity Securities as the Manager shall determine in accordance with
Section 3.5. Each authorized Unit may be issued pursuant to such agreements and
in exchange for such Capital Contributions or other consideration as the Manager
shall approve, including pursuant to options and warrants. The Company may
reissue any Units that have been repurchased or acquired by the Company.

 

(b)           Each outstanding Common Unit shall be identical (except with
respect to vesting and as otherwise provided in this Agreement).

 

(c)           Initially, none of the Units will be represented by certificates.
If the Manager determines that it is in the interest of the Company to issue
certificates representing the Units, certificates will be issued and the Units
will be represented by those certificates, and this Agreement shall be amended
as necessary or desirable to reflect the issuance of certificated Units for
purposes of the Uniform Commercial Code. Nothing contained in this Section
3.2(c) shall be deemed to authorize or permit any Member to Transfer its Units
except as otherwise permitted under this Agreement.

 

 -17- 

 

 

(d)          The Company shall maintain as part of its books and records a
register (the “Unit Register”) with respect to all Units issued by the Company.
The Unit Register shall set forth the name of each Member and the number of
Units held by each Member. All Transfers of Units validly made in accordance
with Article VIII shall be recorded in the Unit Register. The names of the
Members and the number of Units held by each Member as they appear in the Unit
Register shall be the official record of the Members for all purposes. Absent
manifest error in the Unit Register, the Company shall be entitled to rely
exclusively on record ownership of Units as shown in the Unit Register for all
purposes and shall be entitled to recognize the registered holder of Units as
shown in the Unit Register as the holder of record of such Units and the Member
with respect to the Interest represented thereby for all purposes; provided,
however, that the Company shall treat the record owner of any certificate
representing Units as the holder of the Units evidenced thereby unless and until
such Units have been Transferred in accordance with this Agreement. At the
Effective Time, Exhibit A shall constitute the Unit Register. From and after the
Effective Time, subject to the foregoing provisions of this Section 3.2(d), the
Company may maintain the Unit Register in such form as the Manager shall
determine from time to time, and any changes in the information set forth in the
Unit Register shall not require any amendment or other change to Exhibit A.

 

Section 3.3.          Voting Rights. No Member has any voting right except with
respect to those matters specifically reserved for a Member vote under the Act
and for matters expressly requiring the vote or approval of Members under this
Agreement. Except as otherwise required by the Act, each Unit will entitle the
holder thereof to one vote on all matters to be voted on by the Members. Except
as otherwise expressly provided in this Agreement, the holders of Units having
voting rights will vote together as a single class on all matters to be approved
by the Members.

 

Section 3.4.          Transactions at Effective Time; Warrants; Capital
Contributions.

 

(a)           Transactions at Effective Time. At the Effective Time and pursuant
to the Company Merger: (i) the Continuing Member Old Units were converted into
an aggregate of 14,546,755 Common Units, with the Continuing Member Old Units
held by each Continuing Member being converted into the number of Common Units
set forth for such Continuing Member on Exhibit A; (ii) the Company delivered to
each Continuing Member, out of the shares of Class B Stock contributed by PubCo
to Merger Sub in the PubCo Contribution, a number of shares of Class B Stock
equal to the number of Common Units into which such Continuing Member’s
Continuing Member Old Units were converted pursuant to the Company Merger; (iii)
the PubCo Acquired Old Units were converted into an aggregate of 13,532,331
Common Units; (iv) all Old Units issued and outstanding immediately prior to the
Company Merger Effective Time, other than the PubCo Acquired Old Units and the
Continuing Member Old Units, were canceled without conversion into Units or
payment of any other consideration therefor; and (v) the Merger Sub Interest
were converted into, and the Company shall issue to PubCo, (A) 36,547,345 Common
Units and (B) 48,000,000 warrants to acquire Company Units as described in
Section 3.4(b) (the “Warrants”). The Company and the Members agree that each of
the foregoing (collectively, the “Effective Time Transactions”) shall be deemed
to occur at the Effective Time, and, at the Effective Time, (i) the Common Units
set forth each Member on Exhibit A are hereby issued to such Member and (ii) the
Warrants are hereby issued to PubCo.

 

 -18- 

 

 

(b)           Warrants. Each Warrant shall entitle PubCo to purchase one-half of
one Common Unit for an exercise price of $5.75 per half Common Unit (subject to
adjustment as described below, the “Warrant Exercise Price”). Warrants may only
be exercised for a whole number of Units. Upon each exercise of PubCo Warrants,
an identical number of Warrants shall automatically be exercised, and PubCo
shall pay to the Company, as a Capital Contribution, the Warrant Exercise Price
for such Warrants upon receipt by PubCo of the PubCo Warrant Price for the PubCo
Warrants so exercised. Whenever the number of shares of Class A Stock
purchasable upon the exercise of the PubCo Warrants or the PubCo Warrant Price
is adjusted pursuant to the terms of the PubCo Warrant Agreement, a
corresponding adjustment shall be made to the number of Common Units issuable
upon exercise of the Warrants or the Warrant Exercise Price (or both), as
applicable. For federal income tax purposes, the Company and the Members intend
(i) to treat each Warrant as a “noncompensatory option” within the meaning of
Treasury Regulations Sections 1.721-2(f) and 1.761-3(b)(2), and (ii) not to
treat any Warrant as exercised and not to treat any Warrant as a partnership
interest prior to the exercise of such Warrant pursuant to the PubCo Warrant
Agreement in accordance with Treasury Regulations Section 1.761-3(a).

 

(c)           Capital Contributions. At the Effective Time, after giving effect
to the Effective Time Transactions, each Member as of the Effective Time shall
be deemed to have made Capital Contributions equal to such Member’s Effective
Time Capital Account Balance set forth on Exhibit A. Except for PubCo as
provided in Section 3.5 and Section 3.7, no Member shall be required to make
additional Capital Contributions.

 

Section 3.5.           Issuance of Additional Units or Interests; Exchanges and
Repurchases; Recapitalizations.

 

(a)           From and after the Effective Time to the extent required by
Section 3.5(b), the Manager may authorize and create, and cause the Company to
issue, additional Units or other Equity Securities in the Company (including
creating preferred interests or other classes or series of securities having
such rights, preferences and privileges as determined by the Manager) solely to
the extent they are in the aggregate substantially equivalent to a class of
Equity Securities of PubCo; provided that, following the Effective Time, in each
case the Company shall not issue Equity Securities in the Company to any Person
unless such Person shall have executed a Joinder and all other documents,
agreements or instruments deemed necessary or desirable in the discretion of the
Manager.

 

 -19- 

 

 

(b)           If at any time after the Effective Time PubCo issues a share of
its Class A Stock or any other Equity Security of PubCo (other than shares of
Class B Stock), (i) the Company shall issue to PubCo one Common Unit (if PubCo
issues a share of Class A Stock), or such other Equity Security of the Company
(if PubCo issues Equity Securities other than Class A Stock) corresponding to
the Equity Securities issued by PubCo, and with substantially the same rights to
dividends and distributions (including distributions upon liquidation) and other
economic rights as those of such Equity Securities of PubCo and (ii) the net
proceeds received by PubCo with respect to the corresponding share of Class A
Stock or other Equity Security, if any, shall be concurrently transferred to the
Company; provided, however, that if PubCo issues any shares of Class A Stock in
order to purchase or fund the purchase from a Member of a number of Common Units
(and shares of Class B Stock) equal to the number of shares of Class A Stock so
issued, then the Company shall not issue any new Common Units in connection
therewith and PubCo shall not be required to transfer such net proceeds to the
Company (it being understood that such net proceeds shall instead be transferred
to such Member as consideration for such purchase). Notwithstanding the
foregoing, this Section 3.5(b) shall not apply to (i) the issuance and
distribution to holders of shares of PubCo Common Stock of rights to purchase
Equity Securities of PubCo under a “poison pill” or similar shareholders rights
plan (it being understood that upon exchange of Common Units for Class A Stock,
such Class A Stock will be issued together with a corresponding right) or (ii)
the issuance under the Equity Plans of any warrants, options or other rights to
acquire Equity Securities of PubCo or rights or property that may be converted
into or settled in Equity Securities of PubCo, but shall in the foregoing cases
apply to the issuances of Equity Securities of PubCo in connection with the
exercise or settlement of such rights, warrants, options or other rights or
property. Except pursuant to Section 3.7, (x) the Company may not issue any
additional Units to PubCo or any of its Subsidiaries unless substantially
simultaneously PubCo or such Subsidiary issues or sells an equal number of
shares of PubCo’s Class A Stock to another Person, and (y) the Company may not
issue any other Equity Securities of the Company to PubCo or any of its
Subsidiaries unless substantially simultaneously PubCo or such Subsidiary issues
or sells, to another Person, an equal number of shares of a new class or series
of Equity Securities of PubCo or such Subsidiary with substantially the same
rights to dividends and distributions (including distributions upon liquidation)
and other economic rights as those of such Equity Securities of the Company.
Notwithstanding anything contained herein to the contrary, the Company shall
only be able to issue additional Units or other Equity Interests in the Company
to Persons and on the terms and conditions provided for in Section 3.1, Section
3.4, or Section 3.5.

 

(c)           Neither PubCo nor any of its Subsidiaries may redeem, repurchase
or otherwise acquire (i) any shares of Class A Stock (including upon forfeiture
of any unvested shares of Class A Stock) unless substantially simultaneously the
Company redeems, repurchases or otherwise acquires from PubCo an equal number of
Common Units for the same price per security or (ii) any other Equity Securities
of PubCo unless substantially simultaneously the Company redeems, repurchases or
otherwise acquires from PubCo an equal number of Equity Securities of the
Company of a corresponding class or series with substantially the same rights to
dividends and distributions (including distributions upon liquidation) and other
economic rights as those of such Equity Securities of PubCo for the same price
per security. Except pursuant to Section 3.7, the Company may not redeem,
repurchase or otherwise acquire (A) any Common Units from PubCo or any of its
Subsidiaries unless substantially simultaneously PubCo or such Subsidiary
redeems, repurchases or otherwise acquires an equal number of shares of Class A
Stock for the same price per security from holders thereof, or (B) any other
Equity Securities of the Company from PubCo or any of its Subsidiaries unless
substantially simultaneously PubCo or such Subsidiary redeems, repurchases or
otherwise acquires for the same price per security an equal number of Equity
Securities of PubCo of a corresponding class or series with substantially the
same rights to dividends and distributions (including distribution upon
liquidation) and other economic rights as those of such Equity Securities of
PubCo. Notwithstanding the foregoing, to the extent that any consideration
payable by PubCo in connection with the redemption or repurchase of any shares
of Class A Stock or other Equity Securities of PubCo or any of its Subsidiaries
consists (in whole or in part) of shares of Class A Stock or such other Equity
Securities (including, for the avoidance of doubt, in connection with the
cashless exercise of an option or warrant), then the redemption or repurchase of
the corresponding Common Units or other Equity Securities of the Company shall
be effectuated in an equivalent manner.

 

 -20- 

 

 

(d)          The Company shall not in any manner effect any subdivision (by any
stock split, stock dividend, reclassification, recapitalization or otherwise) or
combination (by reverse stock split, reclassification, recapitalization or
otherwise) of the outstanding Units unless accompanied by an identical
subdivision or combination, as applicable, of the outstanding PubCo Common
Stock, with corresponding changes made with respect to any other exchangeable or
convertible securities. PubCo shall not in any manner effect any subdivision (by
any stock split, stock dividend, reclassification, recapitalization or
otherwise) or combination (by reverse stock split, reclassification,
recapitalization or otherwise) of the outstanding PubCo Common Stock unless
accompanied by an identical subdivision or combination, as applicable, of the
outstanding Units, with corresponding changes made with respect to any other
exchangeable or convertible securities.

 

Section 3.6.          Other Matters.

 

(a)           No Member shall be entitled to demand or receive a return on or of
its Capital Contributions or withdraw from the Company, except as expressly
provided in this Agreement. Under circumstances requiring a return of any
Capital Contributions, no Member has the right to receive property other than
cash.

 

(b)           No Member shall receive any interest, salary, compensation, draw
or reimbursement with respect to its Capital Contributions or its Capital
Account, or for services rendered or expenses incurred on behalf of the Company
or otherwise in its capacity as a Member, except as otherwise provided in or
contemplated by this Agreement.

 

(c)           The Liability of each Member shall be limited as set forth in the
Act and other applicable Law and, except as expressly set forth in this
Agreement or required by Law, no Member (or any of its Affiliates) shall be
personally liable, whether to the Company, to any of the other Members, to the
creditors of the Company, or to any other third party, for any debt or Liability
of the Company, whether arising in Contract, tort or otherwise, solely by reason
of being a Member of the Company.

 

(d)           Except as otherwise required by the Act, a Member shall not be
required to restore a deficit balance in its Capital Account, to lend any funds
to the Company or to make any additional contributions or payments to the
Company.

 

(e)           The Company shall not be obligated for the repayment of any
Capital Contributions of any Member.

 

Section 3.7.            Exchange Right of Members.

 

(a)           Subject to Section 3.7(b) and to PubCo’s rights under Section
3.7(j), each of the Members other than PubCo shall be entitled to exchange with
the Company (an “Exchange”), at any time and from time to time, any or all of
such Member’s Common Units (together with the transfer and surrender of an equal
number of shares of Class B Stock) for an equivalent number (subject to
adjustment as provided in Section 3.7(g)) of shares of Class A Stock or, at the
Company’s election made in accordance with Section 3.7(d), cash equal to the
Cash Election Amount calculated with respect to such Exchange (the “Exchange
Right”). Upon the Exchange of all Common Units held by a Member, such Member
shall, for the avoidance of doubt, cease to be a Member.

 

 -21- 

 

 

(b)          Notwithstanding Section 3.7(a):

 

(i)           no Member may exercise its Exchange Right with respect to any of
its Common Units prior to the first anniversary of the date of this Agreement,
except that on or after the date that is 180 days after the date of this
Agreement, a Continuing Member (or its Permitted Transferee) may exercise its
Exchange Right with respect to up to, in the aggregate for such Continuing
Member and its Permitted Transferees, 50% of the number of Common Units held by
such Continuing Member at the Effective Time solely in connection with an
Underwritten Offering of the shares of Class A Stock issuable upon such
Exchange; and

 

(ii)          no Member may exercise its Exchange Right with respect to less
than 200,000 Common Units more frequently than on a quarterly basis, unless (A)
such exercise of the Exchange Right is for all of the Common Units held by such
Member or (B) the Manager, in its sole discretion, permits such Member to
exercise the Exchange Right for a lesser number of Common Units.

 

(c)           In order to exercise the Exchange Right, a Member (the “Exchanging
Member”) shall provide written notice (the “Exchange Notice”) to the Company and
PubCo, stating (i) the number of Common Units (together with the transfer and
surrender of an equal number of shares of Class B Stock) the Exchanging Member
elects to have the Company redeem, and (ii) if the shares of Class A Stock to be
received are to be issued other than in the name of the Exchanging Member,
specifying the name(s) of the Person(s) in whose name or on whose order the
shares of Class A Stock are to be issued. If the Common Units to be redeemed (or
the shares of Class B Stock to be transferred and surrendered) are represented
by a certificate or certificates, the Exchanging Member shall also present and
surrender the certificate or certificates representing such Common Units and
shares of Class B Stock during normal business hours at the principal executive
offices of the Company, or if any agent for the registration or transfer of
Class A Stock is then duly appointed and acting (the “Transfer Agent”), at the
office of the Transfer Agent with respect to such Class A Stock. If required by
PubCo, any certificate for Common Units and shares of Class B Stock surrendered
in connection with an Exchange shall be accompanied by instruments of transfer,
in form reasonably satisfactory to PubCo and the Transfer Agent, duly executed
by the Exchanging Member or the Exchanging Member’s duly authorized
representative. An Exchange Notice may specify that the Exchange is to be
contingent (including as to timing) upon the consummation of a purchase by
another Person (whether in a tender or exchange offer, an Underwritten Offering
or otherwise) of the shares of Class A Stock for which the Common Units and
shares of Class B Stock are redeemable, or contingent (including as to timing)
upon the closing of an announced merger, consolidation or other transaction or
event in which the shares of Class A Stock would be exchanged or converted or
become exchangeable for or convertible into cash or other securities or
property, provided that the foregoing shall not apply to any Exchange with
respect to which the Company has made a valid Cash Election.

 

 -22- 

 

 

(d)           Upon receipt of an Exchange Notice, the Company shall be entitled
to elect (a “Cash Election”) to settle the Exchange by the delivery to the
Exchanging Member, in lieu of the applicable number of shares of Class A Stock
that would be received in such Exchange, an amount of cash equal to the Cash
Election Amount for such Exchange. In order to make a Cash Election with respect
to an Exchange, the Company must provide written notice (the “Cash Election
Notice”) of such election to the Exchanging Member prior to 5:00 pm, Houston,
Texas time, on the first Business Day after the date on which the Exchange
Notice shall have been received by the Company and PubCo. If the Company fails
to provide a Cash Election Notice prior to such time, it shall not be entitled
to make a Cash Election with respect to such Exchange. The Exchanging Member may
retract its Exchange Notice by giving written notice (the “Retraction Notice”)
to the Company (with a copy to PubCo) at any time prior to 5:00 pm, Houston,
Texas time, on the first Business Day after delivery of the Cash Election
Notice. The timely delivery of a Retraction Notice shall terminate the
Exchanging Member’s, the Company’s and PubCo’s rights and obligation under this
Section 3.7 arising from the retracted Exchange Notice.

 

(e)           Notwithstanding anything to the contrary in Section 3.7(c) or
Section 3.7(d), in the event the Company fails to timely make the Cash Election
in connection with an Exchange, an Exchanging Member shall be entitled, at any
time prior to the consummation of the Exchange, to revoke its Exchange Notice or
delay the consummation of an Exchange if any of the following conditions exists:
(i) any registration statement pursuant to which the resale of the Class A Stock
to be registered for such Exchanging Member at or immediately following the
consummation of the Exchange shall have ceased to be effective pursuant to any
action or inaction by the Commission or no such resale registration statement
has yet become effective; (ii) PubCo shall have failed to cause any related
prospectus to be supplemented by any required prospectus supplement necessary to
effect such Exchange; (iii) PubCo shall have exercised its right to defer, delay
or suspend the filing or effectiveness of the registration statement and such
deferral, delay or suspension shall affect the ability of such Exchanging Member
to have the resale of its Class A Stock registered at or immediately following
the consummation of the Exchange; (iv) PubCo shall have disclosed to such
Exchanging Member (after receiving consent of such Exchanging Member) any
material non-public information concerning PubCo or its Subsidiaries, taken as a
whole, the receipt of which results in the Exchanging Member being prohibited or
restricted from selling Class A Stock at or immediately following the Exchange
without disclosure of such information (and PubCo does not permit disclosure);
(v) any stop order relating to the registration statement pursuant to which the
Class A Stock was to be registered by such Exchanging Member at or immediately
following the Exchange shall have been issued by the Commission; (vi) there
shall be in effect an injunction, a restraining order or decree of any nature of
any Governmental Entity that restrains or prohibits the Exchange; (vii) PubCo
shall have failed to comply in all material respects with its obligations under
the A&R Registration Rights Agreement, and such failure shall have affected the
ability of such Exchanging Member to consummate the resale of the Class A Stock
to be received upon such Exchange pursuant to an effective registration
statement; or (viii) the Exchange Date would occur three (3) Business Days or
less prior to, or during, a Black-Out Period; provided, further, that in no
event shall the Exchanging Member seeking to delay the consummation of such
Exchange and relying on any of the matters in clauses (i) through (ix) above
have controlled or intentionally materially influenced any facts, circumstances
or Persons in connection therewith (except in the good faith performance of his
or her duties as an officer, employee or director or manager of PubCo or any of
its Subsidiaries) in order to provide such Exchanging Member with a basis for
such delay or revocation. If an Exchanging Member delays the consummation of an
Exchange pursuant to this Section 3.7(e), (A) the Exchange Date shall occur on
the third Business Day following the date on which the conditions giving rise to
such delay cease to exist (or such earlier date as PubCo, the Company and
Exchanging Member may mutually agree in writing) and (B) notwithstanding
anything to the contrary in Section 3.7(d), the Exchanging Member may retract
its Exchange Notice by giving a Retraction Notice to the Company (with a copy to
PubCo) at any time prior to 5:00 pm, Houston, Texas time, on the first Business
Day following the date on which the conditions giving rise to such delay cease
to exist.

 

 -23- 

 

 

(f)           If the Company has not made a valid Cash Election, then as
promptly as practicable after the receipt of the Exchange Notice and the
surrender to the Company of the certificate or certificates, if any,
representing such Common Units and shares of Class B Stock (but in any event by
the Exchange Date, as defined below), PubCo shall issue and contribute to the
Company, and the Company shall deliver to the Exchanging Member, or on the
Exchanging Member’s written order, the number of shares of Class A Stock
issuable upon the Exchange (in book-entry or certificated form, as determined by
PubCo, and with such legends as may be required in accordance with applicable
Law), and the Company shall deliver such Common Units and shares of Class B
Stock to PubCo in exchange for no additional consideration. If the Company has
made a valid Cash Election, then as promptly as practicable after the receipt of
the Exchange Notice (but in no event more than ten Business Days after receipt
of the Exchange Notice), PubCo shall contribute to the Company the cash
consideration the Exchanging Member is entitled to receive in the Exchange and,
upon surrender to the Company of the certificate or certificates, if any,
representing such Common Units and shares of Class B Stock, the Company shall
deliver to the Exchanging Member as directed by the Exchanging Member by wire
transfer of immediately available funds the Cash Election Amount payable upon
the Exchange, and the Company shall deliver such Common Units and shares of
Class B Stock to PubCo for no additional consideration. Each Exchange shall be
deemed to have been effected on (i) (x) the Business Day after the date on which
the Exchange Notice shall have been received by the Company, PubCo or the
Transfer Agent, as applicable (subject to receipt by the Company, PubCo or the
Transfer Agent, as applicable, within three Business Days thereafter of any
required instruments of transfer as aforesaid) if the Company has not made a
valid Cash Election with respect to such Exchange or (y) if the Company has made
a valid Cash Election with respect to such Exchange, the first Business Day on
which the Company has available funds to pay the Cash Election Amount (but in no
event more than ten Business Days after receipt of the Exchange Notice), or
(ii) such later date specified in or pursuant to the Exchange Notice (such date
identified in clause (i) or (ii), as applicable, the “Exchange Date”). If the
Company has not made a valid Cash Election, and the Person or Persons in whose
name or the shares of Class A Stock shall be issuable upon such Exchange as
aforesaid shall be deemed to have become, on the Exchange Date, the holder or
holders of record of the shares represented thereby. Notwithstanding anything
herein to the contrary and in addition to the rights set forth in Section
3.7(e), unless the Company has made a valid Cash Election (and the Exchanging
Member has failed to timely deliver a Retraction Notice in accordance with
Section 3.7(d)), any Exchanging Member may retract or amend an Exchange Notice,
in whole or in part, prior to the effectiveness of the applicable Exchange, at
any time prior to 5:00 p.m., Houston, Texas time, on the Business Day
immediately preceding the Exchange Date (or any such later time as may be
required by applicable Law) by delivery of a written notice of retraction to the
Company (with a copy to PubCo), specifying (1) the numbers of the withdrawn
Common Units and shares of Class B Stock (and the applicable certificate numbers
therefor, if certificated), (2) if any, the number of Common Units and shares of
Class B Stock as to which the Exchange Notice remains in effect and (3) if the
Exchanging Member so determines, a new Exchange Date or any other new or revised
information permitted in an Exchange Notice.

 

 -24- 

 

 

(g)           If (i) there is any reclassification, reorganization,
recapitalization or other similar transaction pursuant to which the shares of
Class A Stock are converted or changed into another security, securities or
other property, or (ii) PubCo shall, by dividend or otherwise, distribute to all
holders of the shares of Class A Stock evidences of its Indebtedness or assets,
including securities (including shares of Class A Stock and any rights, options
or warrants to all holders of the shares of Class A Stock to subscribe for or to
purchase or to otherwise acquire shares of Class A Stock, or other securities or
rights convertible into, exchangeable for or exercisable for shares of Class A
Stock) but excluding any cash dividend or distribution as well as any such
distribution of Indebtedness or assets received by PubCo from the Company in
respect of the Units, then upon any subsequent Exchange, in addition to the
shares of Class A Stock or the Cash Election Amount, as applicable, each Member
shall be entitled to receive the amount of such security, securities or other
property that such Member would have received if such Exchange had occurred
immediately prior to the effective date of such reclassification,
reorganization, recapitalization, other similar transaction dividend or other
distribution, taking into account any adjustment as a result of any subdivision
(by any split, distribution or dividend, reclassification, reorganization,
recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of such security, securities or
other property that occurs after the effective time of such reclassification,
reorganization, recapitalization or other similar transaction. For the avoidance
of doubt, if there is any reclassification, reorganization, recapitalization or
other similar transaction in which the shares of Class A Stock are converted or
changed into another security, securities or other property, or any dividend or
distribution (other than an excluded dividend or distribution, as described
above), this Section 3.7 shall continue to be applicable, mutatis mutandis, with
respect to such security or other property.

 

(h)           PubCo shall at all times keep available, solely for the purpose of
issuance upon an Exchange, such number of shares of Class A Stock that shall be
issuable upon the Exchange of all outstanding Common Units and shares of Class B
Stock; provided, that nothing contained herein shall be construed to preclude
PubCo from satisfying its obligations with respect of an Exchange by delivery of
shares of Class A Stock that are held in the treasury of PubCo. PubCo covenants
that all shares of Class A Stock that shall be issued upon an Exchange shall,
upon issuance thereof, be validly issued, fully paid and non-assessable. In
addition, for so long as the shares of Class A Stock are listed on a National
Securities Exchange, PubCo shall use its reasonable best efforts to cause all
shares of Class A Stock issued upon an Exchange to be listed on such National
Securities Exchange at the time of such issuance.

 

(i)            Unless otherwise required by applicable Law, each Exchange shall
be treated for federal (and applicable state and local) income tax purposes as a
taxable sale of the Exchanging Member’s Common Units (together with the same
number of shares of Class B Stock) to PubCo in exchange for shares of Class A
Stock or cash, as applicable. The issuance of shares of Class A Stock upon an
Exchange shall be made without charge to the Exchanging Member for any stamp or
other similar tax in respect of such issuance; provided, however, that if any
such shares are to be issued in a name other than that of the Exchanging Member,
then the Person or Persons in whose name the shares are to be issued shall pay
to PubCo the amount of any tax that may be payable in respect of any transfer
involved in such issuance or shall establish to the satisfaction of PubCo that
such tax has been paid or is not payable.

 

 -25- 

 

  

(j)            Notwithstanding anything to the contrary in this Section 3.7, but
subject to Section 3.7(k), an Exchanging Member shall be deemed to have offered
to sell its Common Units and shares of Class B Stock set forth in the Exchange
Notice to PubCo, and PubCo may, in its sole discretion, by means of delivery of
Call Election Notices and/or Revocation Notices in accordance with, and subject
to the terms of, this Section 3.7(j) and Section 3.7(k), elect to purchase
directly and acquire such Common Units and shares of Class B Stock on the
Exchange Date by paying to the Exchanging Member (or, on the Exchanging Member’s
written order, its designee) that number of shares of Class A Stock the
Exchanging Member (or its designee) would otherwise receive pursuant to Section
3.7(a) or, at PubCo’s election, an amount of cash equal to the Cash Election
Amount of such shares of Class A Stock (the “Direct Exchange Right”), whereupon
PubCo shall acquire the Common Units and shares of Class B Stock offered for
exchange by the Exchanging Member and shall be treated for all purposes of this
Agreement as the owner of such Common Units and shares of Class B Stock. In the
event PubCo shall exercise the Direct Exchange Right, each of the Exchanging
Member, the Company and PubCo, as the case may be, shall treat the transaction
between the Company and the Exchanging Member for federal income tax purposes as
a sale of the Exchanging Member’s Common Units and shares of Class B Stock to
PubCo.

 

(k)           PubCo may at any time in its sole discretion deliver written
notice (a “Call Election Notice”) to each other Member setting forth its
election to exercise its Direct Exchange Right as contemplated by Section 3.7(j)
with respect to future Exchanges (without needing to provide further notice of
its intention to exercise its Direct Exchange Right). Subject to the remainder
of this Section 3.7(k), a Call Election Notice will be effective until such time
as PubCo amends such Call Election Notice with a superseding Call Election
Notice or revokes such Call Election Notice by delivery of a written notice of
revocation delivered to each other Member or, with respect to a particular
Exchange, the Company exercises its Cash Election (a “Revocation Notice”). A
Call Election Notice may be amended or revoked by PubCo at any time; provided
that any Exchange Notice delivered by a Member will not, without such Member’s
written consent, be affected by the subsequent delivery of a Revocation Notice
or by a Call Election Notice that is not effective until after the Exchange
Date. Following delivery of a Revocation Notice, PubCo may deliver a new Call
Election Notice pursuant to this Section 3.7(k). Any amendment of a Call
Election Notice will not be effective until the Business Day after its delivery
to each Member (other than PubCo). Each Call Election Notice shall specify the
date from which it shall be effective (which shall be no earlier than the
Business Day after delivery).

 

 -26- 

 

 

(l)            In connection with a PubCo Change of Control, PubCo shall have
the right to require each Member (other than PubCo) to effect an Exchange of
some or all of such Member’s Common Units and a corresponding number of Class B
Stock. Any Exchange pursuant to this Section 3.7(l) shall be effective
immediately prior to the consummation of the PubCo Member Change of Control
(and, for the avoidance of doubt, shall not be effective if such PubCo Change of
Control is not consummated) (the “Change of Control Exchange Date”). From and
after the Change of Control Exchange Date, (i) the Common Units and shares of
Class B Stock subject to such Exchange shall be deemed to be transferred to
PubCo on the Change of Control Exchange Date and (ii) such Member shall cease to
have any rights with respect to such Common Units and shares of Class B Stock
subject to such Exchange (other than the right to receive shares of Class A
Common Stock pursuant to such Exchange). PubCo shall provide written notice of
an expected PubCo Change of Control transaction to all Members within the
earlier of (x) five Business Days following the execution of the definitive
agreement with respect to such PubCo Change of Control and (y) 10 Business Days
before the proposed date upon which the contemplated PubCo Change of Control is
to be effected, indicating in such notice such information as may reasonably
describe the PubCo Change of Control transaction, subject to applicable Law,
including the date of execution of such definitive agreement or such proposed
effective date, as applicable, the amount and type of consideration to be paid
for shares of Class A Stock in the PubCo Change of Control, any election with
respect to types of consideration that a holder of shares of Class A Stock, as
applicable, shall be entitled to make in connection with such PubCo Change of
Control, and the number of Common Units and shares of Class B Stock held by such
Member that PubCo intends to require to be subject to such Exchange. Following
the delivery of such notice and on or prior to the Change of Control Redemption
Date, the Members shall take all actions reasonably requested by PubCo to effect
such Exchange, including taking any action and delivering any document required
pursuant to Section 3.7(a) and Section 3.7(c) to effect such Exchange.

 

(m)           In the event that a tender offer, share exchange offer, issuer
bid, take-over bid, recapitalization or similar transaction with respect to
shares of Class A Stock (a “PubCo Offer”) is proposed by PubCo or is proposed to
PubCo or its stockholders and approved by the board of directors of PubCo or is
otherwise effected or to be effected with the consent or approval of the board
of directors of PubCo, each Member (other than PubCo) shall be permitted to
participate in such PubCo Offer by delivery of a contingent Exchange Notice in
accordance with the last sentence of Section 3.7(c) with respect to its Common
Units and shares of Class B Stock (other than with respect to any Common Units
or shares of Class B Stock to which the Company exercised its right to require
any such Member to effect an Exchange pursuant to Section 3.7(l) in connection
with a PubCo Change of Control) (the “Eligible PubCo Offer Securities”). In the
case of a PubCo Offer proposed by PubCo, PubCo will use its reasonable best
efforts expeditiously and in good faith to take all such actions and do all such
things as are necessary or desirable to enable and permit the Members to
participate in such PubCo Offer with respect to such Eligible PubCo Offer
Securities to the same extent or on an economically equivalent basis as the
holders of shares of PubCo without discrimination; provided that, without
limiting the generality of this sentence, PubCo will use its reasonable best
efforts expeditiously and in good faith to ensure that such Members may
participate in each such PubCo Offer with respect to such Eligible PubCo Offer
Securities without being required to cause the Exchange of Common Units and
shares of Class B Stock (or, if so required, to ensure that any such Exchange
shall be effective only upon, and shall be conditional upon, the closing of such
PubCo Offer and only to the extent necessary to tender or deposit to PubCo Offer
in accordance with the last sentence of Section 3.7(c), or, as applicable, to
the extent necessary to exchange the Eligible PubCo Offer Securities being
repurchased). For the avoidance of doubt, in no event shall Members (other than
PubCo) be entitled to receive in such PubCo Offer aggregate consideration for
each Common Unit and corresponding share of Class B Stock comprising the
Eligible PubCo Offer Securities that is greater than the consideration payable
in respect of each share of Class A Stock in connection with a PubCo Offer.

 

 -27- 

 

 

(n)           No Exchange shall impair the right of the Exchanging Member to
receive any distributions payable on the Common Units so redeemed in respect of
a record date that occurs prior to the Exchange Date for such Exchange. For the
avoidance of doubt, no Exchanging Member, or a Person designated by an
Exchanging Member to receive shares of Class A Stock, shall be entitled to
receive, with respect to the same fiscal quarter, distributions or dividends
both on Common Units redeemed from such Exchanging Member and on shares of
Class A Stock received by such Exchanging Member, or other Person so designated,
if applicable, in such Exchange.

 

Article IV

 

capital accounts; ALLOCATIONS OF PROFITS AND LOSSES

 

Section 4.1.           Capital Accounts. A Capital Account shall be maintained
for each Member in accordance with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(iv) and, to the extent consistent with such regulations,
the other provisions of this Agreement. For this purpose, the Company may (in
the discretion of the Partnership Representative), upon the occurrence of the
events specified in Treasury Regulations Section 1.704-1(b)(2)(iv)(f), increase
or decrease the Capital Accounts in accordance with the rules of such Treasury
Regulations and Treasury Regulations Section 1.704-1(b)(2)(iv)(g) to reflect a
revaluation of Company property. The Capital Account balance of each of the
Members as of the Effective Time is its respective Effective Time Capital
Account Balance set forth on Exhibit A. Thereafter, each Member’s Capital
Account shall be (a) increased by (i) allocations to such Member of Profits
pursuant to Section 4.2 and any other items of income or gain allocated to such
Member pursuant to Section 4.3, (ii) the amount of additional cash or the
initial Gross Asset Value of any asset (net of any Liabilities assumed by the
Company and any Liabilities to which the asset is subject) contributed to the
Company by such Member, and (iii) any other increases allowed or required by
Treasury Regulations Section 1.704-1(b)(2)(iv), and (b) decreased by
(i) allocations to such Member of Losses pursuant to Section 4.2 and any other
items of deduction or loss allocated to such Member pursuant to the provisions
of Section 4.3, (ii) the amount of any cash or the Gross Asset Value of any
asset (net of any Liabilities assumed by the Company and any Liabilities to
which the asset is subject) distributed to such Member, and (iii) any other
decreases allowed or required by Treasury Regulations Section 1.704-1(b)(2)(iv).
In the event of a Transfer of Units made in accordance with this Agreement, the
Capital Account of the Transferor that is attributable to the Transferred Units
shall carry over to the Transferee Member in accordance with the provisions of
Treasury Regulations Section 1.704-1(b)(2)(iv)(l).

 

Section 4.2.           Profits and Losses. After giving effect to the
allocations under Section 4.3, Profits and Losses (and, to the extent determined
by the Partnership Representative to be necessary and appropriate to achieve the
resulting Capital Account balances described below, any allocable items of
income, gain, loss, deduction or credit includable in the computation of Profits
and Losses) for each Fiscal Year shall be allocated among the Members during
such Fiscal Year in a manner such that, after giving effect to the special
allocations set forth in Section 4.3 and all distributions through the end of
such Fiscal Year, the Capital Account balance of each Member, immediately after
making such allocation, is, as nearly as possible, equal to (i) the amount such
Member would receive pursuant to Section 10.3(b) if all assets of the Company on
hand at the end of such Fiscal Year were sold for cash equal to their Gross
Asset Values, all Liabilities of the Company were satisfied in cash in
accordance with their terms (limited with respect to each Nonrecourse Liability
to the Gross Asset Value of the assets securing such Liability), and all
remaining or resulting cash was distributed, in accordance with Section 10.3(b),
to the Members immediately after making such allocation, minus (ii) such
Member’s share of Company Minimum Gain and Member Minimum Gain, computed
immediately prior to the hypothetical sale of assets.

 

 -28- 

 

 

Section 4.3.           Special Allocations.

 

(a)            Nonrecourse Deductions for any Fiscal Year shall be specially
allocated to the Members on a pro rata basis in accordance with the number of
Units owned by each Member.

 

(b)           Any Member Nonrecourse Deductions for any Fiscal Year shall be
specially allocated to the Member who bears economic risk of loss with respect
to the Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable in accordance with Treasury Regulations Section 1.704-2(i). If more
than one Member bears the economic risk of loss for such Member Nonrecourse
Debt, the Member Nonrecourse Deductions attributable to such Member Nonrecourse
Debt shall be allocated among the Members according to the ratio in which they
bear the economic risk of loss. This Section 4.3(b) is intended to comply with
the provisions of Treasury Regulations Section 1.704-2(i) and shall be
interpreted consistently therewith.

 

(c)           Except as otherwise provided in Treasury Regulation Section
1.704-2(f), notwithstanding any other provision of this Agreement to the
contrary, if there is a net decrease in Company Minimum Gain during any Fiscal
Year (or if there was a net decrease in Company Minimum Gain for a prior Fiscal
Year and the Company did not have sufficient amounts of income and gain during
prior Fiscal Years to allocate among the Members under this Section 4.3(c)),
each Member shall be specially allocated items of Company income and gain for
such Fiscal Year in an amount equal to such Member’s share of the net decrease
in Company Minimum Gain during such year (as determined pursuant to Treasury
Regulations Section 1.704-2(g)(2)). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Member in accordance with Treasury Regulation Sections
1.704-2(f)(6) and 1.704-2(j)(2). This section is intended to constitute a
minimum gain chargeback under Treasury Regulations Section 1.704-2(f) and shall
be interpreted consistently therewith.

 

(d)           Except as otherwise provided in Treasury Regulation Section
1.704-2(i)(4), notwithstanding any other provision of this Agreement except
Section 4.3(c), if there is a net decrease in Member Minimum Gain during any
Fiscal Year (or if there was a net decrease in Member Minimum Gain for a prior
Fiscal Year and the Company did not have sufficient amounts of income and gain
during prior Fiscal Years to allocate among the Members under this Section
4.3(d)), each Member shall be specially allocated items of Company income and
gain for such year in an amount equal to such Member’s share of the net decrease
in Member Minimum Gain (as determined pursuant to Treasury Regulations
Section 1.704-2(i)(4)). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Member pursuant thereto. The items to be allocated shall be determined in
accordance with Treasury Regulation Sections 1.704-2(i)(4) and 1.704-2(j)(2).
This section is intended to constitute a partner nonrecourse debt minimum gain
chargeback under Treasury Regulations Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.

 

 -29- 

 

 

(e)           Notwithstanding any provision hereof to the contrary except
Section 4.3(c) and Section 4.3(d), in the event any Member unexpectedly receives
any adjustment, allocation or distribution described in paragraph (4), (5) or
(6) of Treasury Regulations Section 1.704-1(b)(2)(ii)(d), resulting in, or
increasing, an Adjusted Capital Account Deficit for such Member, items of
Company income and gain (consisting of a pro rata portion of each item of
income, including gross income, and gain for the Fiscal Year) shall be specially
allocated to such Member in an amount and manner sufficient to eliminate any
Adjusted Capital Account Deficit of that Member as quickly as possible; provided
that an allocation pursuant to this Section 4.3(e) shall be made only if and to
the extent that such Member would have an Adjusted Capital Account Deficit after
all other allocations provided for in this Article IV have been tentatively made
as if this Section 4.3(e) were not in this Agreement. This Section 4.3(e) is
intended to constitute a qualified income offset under Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

(f)            If any Member has an Adjusted Capital Account Deficit at the end
of any Fiscal Year that is in excess of the sum of (i) the amount that such
Member is obligated to restore and (ii) the amount that the Member is deemed to
be obligated to restore pursuant to the penultimate sentence of Treasury
Regulations Sections 1.704-2(g)(1) and (i)(5), that Member shall be specially
allocated items of Company income, gain in the amount of such excess as quickly
as possible, provided that an allocation pursuant to this Section 4.3(f) shall
be made only if and to the extent that such Member would have an Adjusted
Capital Account Deficit in excess of such sum after all other allocations
provided for in this Article IV have been made as if Section 4.3(e) and this
Section 4.3(f) were not in this Agreement.

 

(g)          To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Code Sections 734(b) or 743(b) is required, pursuant
to Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as a result of a distribution to any Member in complete liquidation of
such Member’s Interest in the Company, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis) and such item of gain or loss shall be allocated to the Members in
accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2) if such
section applies or to the Member to whom such distribution was made if Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

(h)          The allocations set forth in Section 4.3(a) through Section 4.3(g)
(the “Regulatory Allocations”) are intended to comply with certain requirements
of Treasury Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding any
other provision of this Article IV (other than the Regulatory Allocations), the
Regulatory Allocations (and anticipated future Regulatory Allocations) shall be
taken into account in allocating other items of income, gain, loss and deduction
among the Members so that, to the extent possible, the net amount of such
allocation of other items and the Regulatory Allocations to each Member should
be equal to the net amount that would have been allocated to each such Member if
the Regulatory Allocations had not occurred. This Section 4.3(h) is intended to
minimize to the extent possible and to the extent necessary any economic
distortions which may result from application of the Regulatory Allocations and
shall be interpreted in a manner consistent therewith.

 

 -30- 

 

 

Section 4.4.           Allocations for Tax Purposes in General.

 

(a)           Except as otherwise provided in this Section 4.4, each item of
income, gain, loss and deduction of the Company for federal income tax purposes
shall be allocated among the Members in the same manner as such item is
allocated under Section 4.2 and Section 4.3.

 

(b)           In accordance with Code Section 704(c) and the Treasury
Regulations thereunder (including the Treasury Regulations applying the
principles of Code Section 704(c) to changes in Gross Asset Values), items of
income, gain, loss and deduction with respect to any Company property having a
Gross Asset Value that differs from such property’s adjusted federal income tax
basis shall, solely for federal income tax purposes, be allocated among the
Members to account for any such difference using the “remedial method” under
Treasury Regulations Section 1.704-3(d) or such other method or methods as
determined by the Partnership Representative to be appropriate and in accordance
with the applicable Treasury Regulations; provided, however, the Partnership
Representative shall cause the Company to use the “traditional method” as
described in Treasury Regulation Section 1.704-3(b) (including in connection
with any “reverse 704(c) allocation”) that may be required in connection with a
“book-up” of the Company’s assets in connection with the transactions
contemplated by the Merger and Contribution Agreement.

 

(c)           Any (i) recapture of Depreciation or any other item of deduction
shall be allocated, in accordance with Treasury Regulations Sections 1.1245-1(e)
and 1.1254-5, to the Members who received the benefit of such deductions (taking
into account the effect of allocations under Code Section 704(c)), and
(ii) recapture of grants credits shall be allocated to the Members in accordance
with applicable Law.

 

(d)           Allocations pursuant to this Section 4.4 are solely for purposes
of federal, state and local taxes and shall not affect or in any way be taken
into account in computing any Member’s Capital Account or share of Profits,
Losses, other items or distributions pursuant to any provision of this
Agreement.

 

(e)           If, as a result of an exercise of a noncompensatory option to
acquire an interest in the Company, a Capital Account reallocation is required
under Treasury Regulations Section 1.704-1(b)(2)(iv)(s)(3), the Company shall
make corrective allocations pursuant to Treasury Regulations Section
1.704-1(b)(4)(x).

 

Section 4.5.           Other Allocation Rules.

 

(a)          The Members are aware of the income tax consequences of the
allocations made by this Article IV and the economic impact of the allocations
on the amounts receivable by them under this Agreement. The Members hereby agree
to be bound by the provisions of this Article IV in reporting their share of
Company income and loss for income tax purposes.

 

 -31- 

 

 

(b)          All items of income, gain, loss, deduction and credit allocable to
an interest in the Company that may have been Transferred shall be allocated
between the Transferor and the Transferee based on the portion of the Fiscal
Year during which each was recognized as the owner of such interest; provided,
however, that this allocation must be made in accordance with a method
permissible under Code Section 706 and the Treasury Regulations thereunder;
provided, further, however, with respect to the IRS Form 1065 (or similar state
or local tax return) filed for the Tax year of the Company including the Company
Merger, such tax return shall be prepared utilizing the “interim closing method”
as if the Tax year ended on the Closing Date and “calendar day convention” (in
each case, as defined in Treasury Regulation Section 1.706-4) as of the end of
the day on which the Company Merger occurred.

 

(c)          The Members’ proportionate shares of the “excess nonrecourse
liabilities” of the Company, within the meaning of Treasury Regulations
Section 1.752-3(a)(3), shall be allocated to the Members in any manner
determined by the Partnership Representative and permissible under the Treasury
Regulations.

 

Article V

 

DISTRIBUTIONS

 

Section 5.1.           Distributions.

 

(a)          Distributions. To the extent permitted by applicable Law and
hereunder, distributions to Members may be declared by the Manager out of funds
legally available therefor in such amounts and on such terms (including the
payment dates of such distributions) as the Manager shall determine using such
record date as the Manager may designate; such distribution shall be made to the
Members as of the close of business on such record date on a pro rata basis in
accordance with the number of Units owned by each Member (except that
repurchases or exchanges made in accordance with Section 3.5(c) or payments made
in accordance with Section 6.4 need not be on a pro rata basis), in accordance
with the number of Units owned by each Member as of the close of business on
such record date; provided, however, that the Company shall have the obligation
to make distributions as set forth in Section 5.2 and Section 6.4; and provided
further that, notwithstanding any other provision herein to the contrary, no
distributions shall be made to any Member to the extent such distribution would
render the Company insolvent. For purposes of the foregoing sentence, insolvency
means the inability of the Company to meet its payment obligations when due.
Promptly following the designation of a record date and the declaration of a
distribution pursuant to this Section 5.1, the Manager shall give notice to each
Member of the record date, the amount and the terms of the distribution and the
payment date thereof.

 

(b)          Successors. For purposes of determining the amount of
distributions, each Member shall be treated as having made the Capital
Contributions and as having received the Distributions made to or received by
its predecessors in respect of any of such Member’s Units.

 

(c)          Distributions In-Kind. Except as otherwise provided in this
Agreement, any distributions may be made in cash or in kind, or partly in cash
and partly in kind, as determined by the Manager. To the extent that the Company
distributes property in-kind to the Members, the Company shall be treated as
making a distribution equal to the Fair Market Value of such property for
purposes of Section 5.1(a) and such property shall be treated as if it were sold
for an amount equal to its Fair Market Value. Any resulting gain or loss shall
be allocated to the Member’s Capital Accounts in accordance with Section 4.2 and
Section 4.3.

 

 -32- 

 

 

Section 5.2.           Tax Distributions.

 

(a)           Prior to making distributions pursuant to Section 5.1, on each Tax
Distribution Date, the Company shall, subject to the availability of funds and
to any restrictions contained in any agreement to which the Company is bound,
make distributions to the Members on a pro rata basis in accordance with the
number of Units owned by each Member, subject to Section 5.2(b), in an amount
sufficient to cause PubCo to receive a distribution equal to all of PubCo’s
federal, state, local and non-U.S. tax liabilities during the Fiscal Year or
other taxable period to which the tax-related distribution under this Section
5.2(a) relates.

 

(b)           If a Tax Advance Eligible Member has an Assumed Tax Liability at a
Tax Distribution Date in excess of the sum of the cumulative amount of
distributions made to such Member under Section 5.1, Section 5.2(a) and advances
made under this Section 5.2(b), in each case, in the relevant Fiscal Year or
other taxable period, the Company shall, to the extent permitted by applicable
Law, and subject to the legal availability of funds and any restrictions
contained in any agreement to which the Company is bound, make advances to such
Member in an amount equal to such excess (a “Tax Advance”). Any such Tax Advance
shall be treated as an advance against and, thus, shall reduce (without
duplication), any future distributions that would otherwise be made to such
Member pursuant to Sections 5.1 and 10.3(b)(iii). If there is a Tax Advance
outstanding with respect to a Member (i) who elects to participate in an
Exchange (including, for the avoidance of doubt, any sale of such Units pursuant
to the Direct Exchange Right at the option of PubCo pursuant to Section 3.7(j))
or (ii) who Transfers Units pursuant to the provisions of Article VIII, then in
each case such Member shall indemnify and hold harmless the Company against such
Tax Advance, and shall be required to promptly pay to the Company (but in all
events within fifteen (15) days after the Exchange Date or Transfer date, as the
case may be) an amount of cash equal to the proportionate share of such Tax
Advance relating to its Units subject to the Exchange or Transfer (determined at
the time of the Exchange or Transfer based on the number of Units subject to the
Exchange or Transfer as compared to the total number of Units held by such
Member), provided that, in the case of a Transfer described in clause (ii), such
Member shall not be required to pay such amount of cash equal to the
proportionate share of such Tax Advance relating to its Units subject to the
Transfer, if the transferee is either a Permitted Transferee or such Transfer is
otherwise approved by the Manager and the transferee agrees to assume the
Member’s obligation to repay to the Company such amount equal to the
proportionate share of the Member’s existing Tax Advance relating to such Units
subject to the Transfer, and such Member shall be relieved from any liabilities
associated with and the obligation to repay its existing Tax Advance relating to
such Units subject to the Transfer. The obligations of each Member pursuant to
the preceding sentence shall survive the withdrawal of any Member or the
transfer of any Member’s Units and shall apply to any current or former Member.
For the avoidance of doubt, (i) any payment of a Tax Advance made by the Company
pursuant to this Section 5.2(b) shall not reduce the Capital Account balance of
the applicable Member and (ii) any repayment of a Tax Advance pursuant to the
previous sentence shall not be treated as a Capital Contribution.

 

 -33- 

 

 

Section 5.3.          Distribution Upon Withdrawal. No withdrawing Member shall
be entitled to receive any distribution or the value of such Member’s Interest
in the Company as a result of withdrawal from the Company prior to the
liquidation of the Company, except as specifically provided in this Agreement.

 

Article VI

 

MANAGEMENT

 

Section 6.1.           The Manager; Fiduciary Duties.

 

(a)          The Company shall managed by a single manager (as such term is
defined in the Act) (the “Manager”). Except as otherwise required by Law or for
matters in which vote or approval of any Member is specifically required under
this Agreement, (i) the Manager shall have full and complete charge of all
affairs of the Company, (ii) the management and control of the Company’s
business activities and operations shall rest exclusively with the Manager, and
the Manager shall make all decisions regarding the business, activities and
operations of the Company (including the incurrence of costs and expenses) in
its sole discretion without the consent of any other Member and (iii) the
Members (in their capacity as such) shall not participate in the control,
management, direction or operation of the activities or affairs of the Company
and shall have no power to act for or bind the Company.

 

(b)           The Manager may be any Person (other than a syndicate or group
that would be deemed to be a person under Section 13(d)(3) of the Exchange Act)
and may, but need not be, a Member. PubCo shall be the initial Manager as of the
Effective Time and shall serve as the Manager from and after the Effective Time
until a successor Manager is duly elected pursuant to Section 6.6.

 

(c)           In connection with the performance of its duties as the Manager of
the Company, the Manager acknowledges that it will owe to the Members the same
fiduciary duties as it would owe to the stockholders of a Delaware corporation
if it were a member of the board of directors of such a corporation and the
Members were stockholders of such corporation. The parties acknowledge that
PubCo, as the initial Manager and for so long as it continues to be the Manager,
will take action through its board of directors, and that the members of PubCo’s
board of directors will owe comparable fiduciary duties to the stockholders of
PubCo.

 

Section 6.2.           Officers.

 

(a)           The Manager may appoint, employ or otherwise contract with any
Person for the transaction of the business of the Company or the performance of
services for or on behalf of the Company, and the Manager may delegate to any
such Persons such authority to act on behalf of the Company as the Manager may
from time to time deem appropriate.

 

(b)           The initial president and chief executive officer of the Company
(the “President and Chief Executive Officer”) will be Joel Broussard.

 

 -34- 

 

 

(c)           Except as otherwise set forth herein, the President and Chief
Executive Officer will be responsible for the general and active management of
the business of the Company and its Subsidiaries and will see that all orders of
the Manager are carried into effect. The President and Chief Executive Officer
will report to the Manager and have the general powers and duties of management
usually vested in the office of president and chief executive officer of a
corporation organized under the DGCL, subject to the terms of this Agreement,
and will have such other powers and duties as may be prescribed by the Manager
or this Agreement. The President and Chief Executive Officer will have the power
to execute bonds, mortgages and other Contracts requiring a seal, under the seal
of the Company, except where required or permitted by Law to be otherwise signed
and executed, and except where the signing and execution thereof will be
expressly delegated by the Manager to some other Officer or agent of the
Company.

 

(d)           Except as set forth herein, the Manager may appoint Officers at
any time, and the Officers may include one or more vice presidents, a secretary,
one or more assistant secretaries, a chief financial officer, a general counsel,
a treasurer, one or more assistant treasurers, a chief operating officer, an
executive chairman, and any other officers that the Manager deems appropriate.
Except as set forth herein, the Officers will serve at the pleasure of the
Manager, subject to all rights, if any, of such Officer under any Contract of
employment. Any individual may hold any number of offices, and an Officer may,
but need not, be a Member of the Company. The Officers will exercise such powers
and perform such duties as specified in this Agreement or as determined from
time to time by the Manager.

 

(e)           Subject to this Agreement and to the rights, if any, of an Officer
under a Contract of employment, any Officer may be removed, either with or
without cause, by the Manager. Any Officer may resign at any time by giving
written notice to the Manager. Any resignation will take effect at the date of
the receipt of that notice or at any later time specified in that notice; and,
unless otherwise specified in that notice, the acceptance of the resignation
will not be necessary to make it effective. Any resignation is without prejudice
to the rights, if any, of the Company under any Contract to which the Officer is
a party. A vacancy in any office because of death, resignation, removal,
disqualification or any other cause will be filled in the manner prescribed in
this Agreement for regular appointments to that office.

 

Section 6.3.          Warranted Reliance by Officers on Others. In exercising
their authority and performing their duties under this Agreement, the Officers
shall be entitled to rely on information, opinions, reports, or statements of
the following persons or groups unless they have actual knowledge concerning the
matter in question that would cause such reliance to be unwarranted:

 

(a)           one or more employees or other agents of the Company or in
subordinates whom the Officer reasonably believes to be reliable and competent
in the matters presented; and

 

(b)           any attorney, public accountant, or other person as to matters
which the Officer reasonably believes to be within such person’s professional or
expert competence.

 

 -35- 

 

 

Section 6.4.           Indemnification. Subject to the limitations and
conditions provided in this Section 6.4, each Person who was or is made a party
or is threatened to be made a party to or is involved in any threatened, pending
or completed action, suit or proceeding, whether civil, criminal, administrative
or arbitrative (each, a “Proceeding”), or any appeal in such a Proceeding or any
inquiry or investigation that could lead to such a Proceeding, by reason of the
fact he, she or it, or a Person of which he, she or it is the legal
representative, is or was a Member, the Manager or an Officer, in each case,
shall be indemnified by the Company to the fullest extent permitted by
applicable Law, as the same exists or may hereafter be amended (but, in the case
of any such amendment, only to the extent that such amendment permits the
Company to provide broader indemnification rights than such Law permitted the
Company to provide prior to such amendment) against all judgment, penalties
(including excise and similar taxes and punitive damages), fines, settlement and
reasonable expenses (including reasonable attorneys’ fees and expenses) actually
incurred by such Person in connection with such Proceeding, appeal, inquiry or
investigation, if such Person acted in Good Faith. Reasonable expenses incurred
by a Person of the type entitled to be indemnified under this Section 6.4 who
was, is or is threatened to be made a named defendant or respondent in a
Proceeding shall be paid by the Company in advance of the final disposition of
the Proceeding upon receipt of an undertaking by or on behalf of such Person to
repay such amount if it shall ultimately be determined that he, she or it is not
entitled to be indemnified by the Company. Indemnification under this Section
6.4 shall continue as to a Person who has ceased to serve in the capacity which
initially entitled such Person to indemnity hereunder. The rights granted
pursuant to this Section 6.4 shall be deemed contract rights, and no amendment,
modification or repeal of this Section 6.4 shall have the effect of limiting or
denying any such rights with respect to actions taken or Proceedings, appeals,
inquiries or investigations arising prior to any amendment, modification or
repeal. It is expressly acknowledged that the indemnification provided in this
Section 6.4 could involve indemnification for negligence or under theories of
strict liability.

 

Section 6.5.           Maintenance of Insurance or Other Financial Arrangements.
In compliance with applicable Law, the Company (with the approval of the
Manager) may purchase and maintain insurance or make other financial
arrangements on behalf of any Person who is or was a Member, employee or agent
of the Company or the Manager, or at the request of the Company is or was
serving as a manager, director, officer, employee or agent of another limited
liability company, corporation, partnership, joint venture, trust or other
enterprise, for any Liability asserted against such Person and Liability and
expenses incurred by such Person in such Person’s capacity as such, or arising
out of such Person’s status as such, whether or not the Company has the
authority to indemnify such Person against such Liability and expenses.

 

Notwithstanding the foregoing and in addition to the foregoing, in accordance
with Section 6.4 of the Merger and Contribution Agreement, all the rights and
limitations to indemnification, exculpation, and advancement of expenses for
acts or omissions occurring prior to the Company Merger Effective Time in favor
of the current or former managers, directors, officers, members or employees of
the Company Entities (as defined in the Merger and Contribution Agreement)
existing immediately prior to the Company Merger Effective Time (collectively,
the “Company Indemnitees”) as provided under the Existing LLC Agreement are
hereby incorporated into this Agreement and shall survive and shall continue in
full force and effect for a period of not less than six years after the date of
this Agreement. This paragraph shall not be repealed, amended, waived or
otherwise modify any such rights to indemnification, exculpation, and
advancement of expenses in any manner that would adversely affect the rights of
the Company Indemnitees.

 

 -36- 

 

 

Section 6.6.           Election of Manager. Following the Effective Time, the
Manager shall be elected annually by the Members in accordance with this Section
6.6, and the Manager so elected shall serve as the Manager until a successor has
been duly elected as the Manager in accordance with this Section 6.6. Not more
than one year after the later of (a) the Effective Time and (b) the last meeting
of the Members or action by written consent of the Members at which or pursuant
to which the Manager was elected in accordance with this Section 6.6, the
Manager at such time (or the Members if the Manager shall fail to take such
action) shall either (i) call and hold a meeting of the Members for purposes of
electing the Manager or (ii) seek written consents from the requisite Members to
elect the Manager pursuant to Section 7.2(d). A Person shall be elected as the
Manager if the election of such Manager is approved by Members holding a
majority of the outstanding Units by vote at a meeting held for such purpose or
by action by written consent; provided, however, that if the Person so elected
as the Manager was not the Manager immediately prior to such election, such
election shall not be effective, and such Person shall not become the Manager,
unless and until such Person has executed and delivered to the Company the
written agreement of such Person to be bound by the terms of this Agreement
applicable to the Manager, in form and substance reasonably satisfactory to the
Manager serving immediately prior to such election or to the Members holding a
majority of the outstanding Units.

 

Section 6.7.          Resignation or Removal of Manager; Vacancy. The Manager
may resign as the Manager at any time and may be removed at any time, with our
without cause, by the Members holding a majority of the outstanding Units by
vote at a meeting of the Members held for such purpose or by action by written
consent; provided, however, that no (i) such resignation or removal shall be
effective until a successor Manager has been duly elected in accordance with
Section 6.6, and (ii) PubCo shall not resign as the Manager for so long as it is
a Member. If for any reason a Manager ceases to serve as the Manager prior to
the election of a successor Manager in accordance with Section 6.6, PubCo shall
automatically, and without any action of the Company or any Member, become the
Manager and serve as the Manager until another Person is duly elected as the
Manager in accordance with Section 6.6.

 

Section 6.8.           No Inconsistent Obligations. The Manager represents that
it does not have any Contracts, other agreements, duties or obligations that are
inconsistent with its duties and obligations (whether or not in its capacity as
Manager) under this Agreement and covenants that, except as permitted by Section
6.1, it will not enter into any Contracts or other agreements or undertake or
acquire any other duties or obligations that are inconsistent with such duties
and obligations.

 

Section 6.9.          Compensation; Certain Costs and Expenses. The Manager
shall not be compensated for its services as the Manager of the Company. The
Company shall (i) pay, or cause to be paid, all costs, fees, operating expenses
and other expenses of the Company (including the costs, fees and expenses of
attorneys, accountants or other professionals and the compensation of all
personnel providing services to the Company) incurred in pursuing and
conducting, or otherwise related to, the activities of the Company, and (ii) in
the sole discretion of the Manager, bear and/or reimburse the Manager for any
costs, fees or expenses incurred by it in connection with serving as the
Manager. To the extent that the Manager determines in good faith that such
expenses are related to the business and affairs of the Manager that are
conducted through the Company and/or its Subsidiaries (including expenses that
relate to the business and affairs of the Company and/or its Subsidiaries and
that also relate to other activities of the Manager), the Manager may cause the
Company to pay or bear all expenses of the Manager, including, without
limitation, costs of securities offerings not borne directly by the Members,
board of directors’ compensation and meeting costs, cost of periodic reports to
its stockholders, litigation costs and damages arising from litigation,
accounting and legal costs and franchise taxes, provided that the Company shall
not pay or bear any income tax obligations of the Manager.

 

 -37- 

 

 

Article VII

 

ROLE OF MEMBERS

 

Section 7.1.           Rights or Powers. The Members, acting in their capacity
as Members, shall not have any right or power to take part in the management or
control of the Company or its business and affairs or to act for or bind the
Company in any way. Notwithstanding the foregoing, the Members have all the
rights and powers specifically set forth in this Agreement and, to the extent
not inconsistent with this Agreement, in the Act. A Member, any Affiliate
thereof or an employee, stockholder, agent, director or officer of a Member or
any Affiliate thereof, may also be the Manager or an employee, or be retained as
an agent of, the Company, the Manager or any of their respective Affiliates. The
existence of these relationships and acting in such capacities will not result
in the Member (in its capacity as such) being deemed to be participating in the
control of the business of the Company or otherwise affect the limited liability
of the Member. Except as specifically provided herein, a Member shall not, in
its capacity as a Member, take part in the operation, management or control of
the Company’s business, transact any business in the Company’s name or have the
power to sign documents for or otherwise bind the Company

 

Section 7.2.           Voting.

 

(a)           Meetings of the Members may be called by the Manager and shall be
called by the Manager upon the written request of Members holding at least 25%
of the outstanding Units. Such request shall state the location of the meeting
and the nature of the business to be transacted at the meeting. Written notice
of any such meeting shall be given to all Members not less than two Business
Days nor more than 30 days prior to the date of such meeting. Members may vote
in person, by proxy or by telephone at any meeting of the Members and may waive
advance notice of such meeting. Whenever the vote or consent of Members is
permitted or required under this Agreement, such vote or consent may be given at
a meeting of the Members or may be given in accordance with the procedure
prescribed in this Section 7.2. Except as otherwise expressly provided in this
Agreement, the affirmative vote of the Members holding a majority of the
outstanding Units shall constitute the act of the Members.

 

(b)           Each Member may authorize any Person or Persons to act for it by
proxy on all matters in which such Member is entitled to participate, including
waiving notice of any meeting, or voting or participating at a meeting. Every
proxy must be signed by such Member or its attorney-in-fact. No proxy shall be
valid after the expiration of 11 months from the date thereof unless otherwise
provided in the proxy. Every proxy shall be revocable at the pleasure of the
Member executing it.

 

 -38- 

 

 

(c)           Each meeting of Members shall be conducted by an Officer
designated by the Manager or such other individual person as the Manager deems
appropriate.

 

(d)           Any action required or permitted to be taken by the Members may be
taken without a meeting if the requisite Members whose approval is necessary
consent thereto in writing.

 

Section 7.3.           Various Capacities. The Members acknowledge and agree
that the Members or their Affiliates will from time to time act in various
capacities, including as a Member and as the Partnership Representative.

 

Section 7.4.           Withdrawal of PubCo. PubCo shall not, by any means,
withdraw as a Member or otherwise cease to be a Member except in compliance with
this Section 7.4. No withdrawal of PubCo as a Member or other cessation of PubCo
to be a Member shall be effective unless (a) proper provision is made, in
compliance with this Agreement, so that the obligations of PubCo and the rights
of all Members under this Agreement and applicable Law remain in full force and
effect, and (b) PubCo or its successor, as applicable, provides all other
Members with contractual rights, directly enforceable by such other Members
against PubCo or its successor, as applicable, to cause PubCo to comply with all
PubCo’s obligations under this Agreement (including its obligations under
Section 3.7) (other than in its capacity as Manager, if applicable).

 

Section 7.5.           Reclassification Events of PubCo. If a Reclassification
Event occurs, the Manager and PubCo or its successor, as the case may be, shall,
as and to the extent necessary, amend this Agreement in compliance with Section
11.1, and enter into any necessary supplementary or additional agreements, to
ensure that, following the effective date of the Reclassification Event:
(i) upon any Exchange pursuant to Section 3.7, the Exchanging Member shall be
entitled to receive, for each Common Unit and share of Class B Stock subject to
such Exchange, the same amount and same type of property, securities or cash (or
combination thereof) that one share of Class A Stock becomes exchangeable for or
converted into as a result of the Reclassification Event and (ii) PubCo or the
successor to PubCo, as applicable, is obligated to deliver such property,
securities or cash upon such Exchange. PubCo shall not consummate or agree to
consummate any Reclassification Event unless the successor Person, if any,
becomes obligated to comply with the obligations of PubCo (in whatever capacity)
under this Agreement.

 

 -39- 

 

 

Article VIII

 

TRANSFERS OF INTERESTS

 

Section 8.1.           Restrictions on Transfer.

 

(a)          Except as provided in Section 3.7 and except for the Transfers by a
Member to Permitted Transferee, no Member shall Transfer all or any portion of
its Interest without the prior written consent of the Manager in its sole
discretion; provided, that, to the extent that the Manager determines in good
faith that a proposed transfer would not have the effect contemplated by Section
8.1(b)(ii) and (iii), then the Manager will not unreasonably withhold its
consent to a transfer by any Member that holds at least 5% of the Units not held
by PubCo and who intends, in connection with such proposed transfer, to transfer
all or substantially all of the Units then held by such Member to any Person or
group of Persons acting together that would constitute a “group” for purposes of
Section 13(d) of the Exchange Act or any successor provisions thereto. If,
notwithstanding the provisions of this Section 8.1(a), all or any portion of a
Member’s Interests are Transferred in violation of this Section 8.1(a),
involuntarily, by operation of Law or otherwise, then without limiting any other
rights and remedies available to the other parties under this Agreement or
otherwise, the Transferee of such Interest (or portion thereof) shall not be
admitted to the Company as a Member or be entitled to any rights as a Member
hereunder, and the Transferor will continue to be bound by all obligations
hereunder, unless and until the Manager consents in writing to such admission,
which consent shall be granted or withheld in the Manager’s sole discretion. Any
attempted or purported Transfer of all or a portion of a Member’s Interests in
violation of this Section 8.1(a) shall be null and void and of no force or
effect whatsoever. For the avoidance of doubt, the restrictions on Transfer
contained in this Article VIII shall not apply to the Transfer of any capital
stock of PubCo; provided that no shares of Class B Stock may be Transferred
unless a corresponding number of Units are Transferred therewith in accordance
with this Agreement.

 

(b)          In addition to any other restrictions on Transfer herein contained,
including the provisions of this Article VIII, in no event may any Transfer or
assignment of Interests by any Member be made (i) to any Person who lacks the
legal right, power or capacity to own Interests; (ii) if in the opinion of legal
counsel or a qualified tax advisor to the Company such Transfer presents a
material risk that such Transfer would cause the Company to cease to be
classified as a partnership for federal income tax purposes or to be classified
as a publicly traded partnership within the meaning of Section 7704(b) of the
Code for federal income tax purposes; (iii) if such Transfer would cause the
Company to become, with respect to any employee benefit plan subject to Title I
of ERISA, a “party-in-interest” (as defined in Section 3 (14) of ERISA) or a
“disqualified person” (as defined in Section 4975(e)(2) of the Code); (iv) if
such Transfer would, in the opinion of counsel to the Company, cause any portion
of the assets of the Company to constitute assets of any employee benefit plan
pursuant to the Plan Asset Regulations or otherwise cause the Company to be
subject to regulation under ERISA; (v) if such Transfer requires the
registration of such Interests or any Equity Securities issued upon any exchange
of such Interests, pursuant to any applicable federal or state securities Laws;
or (vi) if such Transfer subjects the Company to regulation under the Investment
Company Act or the Investment Advisors Act of 1940, each as amended (or any
succeeding law).

 

Section 8.2.          Notice of Transfer. Other than in connection with
Transfers made pursuant to Section 3.7, each Member shall, after complying with
the provisions of this Agreement, but in any event no later than three Business
Days following any Transfer of Interests, give written notice to the Company of
such Transfer. Each such notice shall describe the manner and circumstances of
the Transfer.

 

 -40- 

 

 

Section 8.3.          Transferee Members. A Transferee of Interests pursuant to
this Article VIII shall have the right to become a Member only if (i) the
requirements of this Article VIII are met, (ii) such Transferee executes a
Joinder or another instrument reasonably satisfactory to the Manager agreeing to
be bound by the terms and provisions of this Agreement and assuming all of the
Transferor’s then existing and future Liabilities arising under or relating to
this Agreement, (iii) such Transferee represents that the Transfer was made in
accordance with all applicable securities Laws, (iv) the Transferor or
Transferee shall have reimbursed the Company for all reasonable expenses
(including attorneys’ fees and expenses) of any Transfer or proposed Transfer of
a Member’s Interest, whether or not consummated and (v) if such Transferee or
his or her spouse is a resident of a community property jurisdiction, then such
Transferee’s spouse shall also execute an instrument reasonably satisfactory to
the Manager agreeing to be bound by the terms and provisions of this Agreement
to the extent of his or her community property or quasi-community property
interest, if any, in such Member’s Interest. Unless agreed to in writing by the
Manager, the admission of a Member shall not result in the release of the
Transferor from any Liability that the Transferor may have to each remaining
Member or to the Company under this Agreement (but only to the extent existing
or relating to acts or omissions that existed on or prior to such admission
date) or under any other Contract between the Manager, the Company or any of its
Subsidiaries, on the one hand, and such Transferor or any of its Affiliates, on
the other hand. Notwithstanding anything to the contrary in this Section 8.3,
and except as otherwise provided in this Agreement, following a Transfer by one
or more Members (or a transferee of the type described in this sentence) to an
Permitted Transferee of all or substantially all of their Interests, such
transferee shall succeed to all of the rights of such Member(s) under this
Agreement.

 

Section 8.4.           Legend. Each certificate representing a Unit, if any,
will be stamped or otherwise imprinted with a legend in substantially the
following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

 

THESE SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT.

 

THE TRANSFER AND VOTING OF THESE SECURITIES IS SUBJECT TO THE CONDITIONS
SPECIFIED IN THE AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF
USWS HOLDINGS LLC DATED AS OF NOVEMBER 9, 2018, AMONG THE MEMBERS LISTED THEREIN
AND THE MANAGER, AS IT MAY BE AMENDED, SUPPLEMENTED AND/OR RESTATED FROM TIME TO
TIME, AND NO TRANSFER OF THESE SECURITIES WILL BE VALID OR EFFECTIVE UNTIL SUCH
CONDITIONS HAVE BEEN FULFILLED. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO
COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE
SECRETARY OF THE ISSUER OF SUCH SECURITIES.”

 

Article IX

 

ACCOUNTING

 

Section 9.1.          Books of Account. The Company shall, and shall cause each
Subsidiary to, maintain true books and records of account in which full and
correct entries shall be made of all its business transactions pursuant to a
system of accounting established and administered in accordance with GAAP, and
shall set aside on its books all such proper accruals and reserves as shall be
required under GAAP.

 

 -41- 

 

 

Section 9.2.           Tax Elections. The Company shall make the following
elections on the appropriate forms or tax returns:

 

(a)           to adopt the calendar year as the Company’s Fiscal Year, if
permitted under the Code;

 

(b)           to adopt the accrual method of accounting for federal income tax
purposes;

 

(c)           to elect to amortize the organizational expenses of the Company as
permitted by Code Section 709(b);

 

(d)           to make an election described in Section 754 of the Code (which
the Company shall ensure that it has in effect at all times); and

 

(e)           any other election the Partnership Representative may deem
appropriate in its sole discretion.

 

Section 9.3.          Tax Returns. The Partnership Representative shall arrange
for the preparation and timely filing of all income and other tax and
informational returns of the Company. The Company shall use commercially
reasonable best efforts to deliver, or cause to be delivered, within 90 days
after the end of each of the Company’s Fiscal Year, to each Person who was a
Member at any time during such Fiscal Year, all information reasonably necessary
related to the Company for the preparation of such Person’s United States
federal and applicable state income tax returns with respect to such Person’s
Units.

 

Section 9.4.          Partnership Representative. PubCo shall act as the
“partnership representative” within the meaning of Section 6223 of the Code (the
“Partnership Representative”). The Partnership Representative shall be
responsible for making all decisions, filing all elections and taking all other
actions, in each case related to any audit, examination, litigation or other
tax-related proceeding, or otherwise related to its role as “partnership
representative” pursuant to Sections 6221 through 6231 of the Code, in its sole
discretion. Each Member shall indemnify and reimburse the Company to the extent
the Company is required to make any payment for taxes, interest, additions to
tax or penalties or with respect to a Member’s share of any adjustment to
income, gain, loss, deduction or credit as determined in the reasonable good
faith discretion of the Partnership Representative. To the fullest extent
permitted by applicable Law, a Member’s obligations under this Section 9.4 shall
survive the dissolution, liquidation, termination and winding-up of the Company
and shall survive, as to each Member, such Member’s withdrawal from the Company
or termination of the Member’s status as a Member. Any reasonable, documented
cost or expense incurred by the Partnership Representative in connection with
the roles and responsibilities described in this Section 9.4 shall be borne by
the Company. The Members agree to reasonably cooperate with the Company and the
Partnership Representative as necessary to carry out the intent of this Section
9.4.

 

 -42- 

 

 

Section 9.5.           Withholding Tax Payments and Obligations.

 

(a)          If the Company receives proceeds in respect of which a tax has been
withheld, the Company shall be treated as having received cash in an amount
equal to the amount of such withheld tax, and, for all purposes of this
Agreement but subject to Section 9.5(d), each Member shall be treated as having
received a distribution pursuant to Section 5.1 equal to the portion of the
withholding tax allocable to such Member, as determined by the Partnership
Representative in its discretion.

 

(b)          The Company is authorized to (i) withhold from distributions to a
Member and to pay over to any Governmental Entity any amount required to be so
withheld pursuant to the Code or any other federal, foreign, state, or local Law
and (ii) make payments to any Governmental Entity with respect to any foreign,
federal, state or local tax liability of a Member arising as a result of such
Member’s interest in the Company (a “Withholding Payment”). A Withholding
Payment shall include any “imputed underpayment” within the meaning of Code
Section 6225 paid (or payable) by the Company as a result of an adjustment with
respect to any partnership item, including any interest or penalties with
respect to any such adjustment (collectively, an “Imputed Underpayment Amount”).
The Partnership Representative shall reasonably determine the portion of any
Imputed Underpayment Amount that is attributable to each Member (including a
former Member and such former Member’s assignee(s) or transferee(s)). An Imputed
Underpayment Amount shall include any “imputed underpayment” within the meaning
of Code Section 6225 paid (or payable) by any entity treated as a partnership
for federal income tax purposes in which the Company holds (or has held) a
direct or indirect interest, other than through entities treated as corporations
for federal income tax purposes, to the extent that the Company bears the
economic burden of such amounts, whether by Law or agreement.

 

(c)           Neither the Company nor the Partnership Representative shall be
liable for any excess taxes withheld in respect of any Member, and, in the event
of overwithholding, a Member’s sole recourse shall be to apply for a refund from
the appropriate Governmental Entity.

 

(d)           Any taxes or amounts withheld pursuant to this Section 9.5 shall
be treated as if distributed to the relevant Member to the extent an amount
equal to such withheld taxes or amounts would then be distributable to such
Member, and, to the extent in excess of such distributable amounts, as a demand
loan payable by the Member to the Company with interest at the Prime Rate in
effect from time to time, compounded annually. The Partnership Representative
may, in its sole discretion, either demand payment of the principal and accrued
interest on such demand loan at any time, and enforce payment thereof by legal
process, or may withhold from one or more distributions to a Member amounts
sufficient to satisfy such Member’s obligations under any such demand loan.

 

(e)           If the Company is required by Law to make any payment to a
Governmental Entity that is specifically attributable to a Member or a Member’s
status as such (including federal withholding taxes, state personal property
taxes, state unincorporated business taxes, or the portion of an Imputed
Underpayment Amount attributable to such Member), then such Member shall
indemnify and contribute to the Company in full for the entire amount of taxes
paid (plus interest, penalties and related expenses if the failure of the
Company to make such payment is due to the fault of the Member), which payment
shall not be deemed a Capital Contribution for purposes of this Agreement.

 

 -43- 

 

 

(f)           Without limiting the obligations of any Member pursuant to this
Section 9.5, the Partnership Representative may offset distributions to which a
Member is otherwise entitled under this Agreement against such Member’s
obligation to indemnify the Company under this Section 9.5(e).

 

(g)           The obligations of each Member pursuant to this Section 9.5 shall
survive the withdrawal of any Member or the transfer of any Member’s Units and
shall apply to any current or former Member.

 

Article X

 

DISSOLUTION AND TERMINATION

 

Section 10.1.          Liquidating Events. The Company shall dissolve and
commence winding up and liquidating upon the first to occur of the following
(“Liquidating Events”):

 

(a)          The determination of the Manager to dissolve, wind up and liquidate
the Company; provided, however, if such dissolution, wind up or liquidation is
to be effective prior to the fifth Business Day after the first anniversary of
date of this Agreement, such determination shall be approved by the Majority
Members; provided, further, the Manager shall provide written notice to each of
the Members not less than 15 days prior to commencing any such dissolution to
provide the opportunity for any such Member to exercise its Exchange Right in
advance of any such dissolution;

 

(b)          a dissolution of the Company under Section 18-801(4) of the Act; or

 

(c)          the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Act.

 

The Members hereby agree that the Company shall not dissolve prior to the
occurrence of a Liquidating Event and that no Member shall seek a dissolution of
the Company, under Section 18-802 of the Act or otherwise, other than based on
the matters set forth in subsections (a) and (b) above. If it is determined by a
court of competent jurisdiction that the Company has dissolved prior to the
occurrence of a Liquidating Event, the Members hereby agree to continue the
business of the Company without a winding up or liquidation. In the event of a
dissolution pursuant to Section 10.1(a), the relative economic rights of each
class of Units immediately prior to such dissolution shall be preserved to the
greatest extent practicable with respect to distributions made to Members
pursuant to Section 10.3 in connection with such dissolution, taking into
consideration tax and other legal constraints that may adversely affect one or
more parties to such dissolution and subject to compliance with applicable Laws
and regulations, unless, with respect to any class of Units, holders of a
majority of the Units of such class consent in writing to a treatment other than
as described above.

 

 -44- 

 

 

Section 10.2.          Bankruptcy. For purposes of this Agreement, the
“bankruptcy” of a Member shall mean the occurrence of any of the following:
(a) any Governmental Entity shall take possession of any substantial part of the
property of that Member or shall assume control over the affairs or operations
thereof, or a receiver or trustee shall be appointed, or a writ, order,
attachment or garnishment shall be issued with respect to any substantial part
thereof, and such possession, assumption of control, appointment, writ or order
shall continue for a period of 90 consecutive days; or (b) a Member shall admit
in writing of its inability to pay its debts when due, or make an assignment for
the benefit of creditors; or apply for or consent to the appointment of any
receiver, trustee or similar officer or for all or any substantial part of its
property; or shall institute (by petition, application, answer, consent or
otherwise) any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debts, dissolution, liquidation, or similar proceeding under the Laws of any
jurisdiction; or (c) a receiver, trustee or similar officer shall be appointed
for such Member or with respect to all or any substantial part of its property
without the application or consent of that Member, and such appointment shall
continue undischarged or unstayed for a period of 90 consecutive days or any
bankruptcy, insolvency, reorganization, arrangements, readjustment of debt,
dissolution, liquidation or similar proceedings shall be instituted (by
petition, application or otherwise) against that Member and shall remain
undismissed for a period of 90 consecutive days.

 

Section 10.3.          Procedure.

 

(a)          In the event of the dissolution of the Company for any reason, the
Manager (or the Manager may appoint one or more Persons to act as liquidator,
and shall appoint such a liquidator in the event the Manager is bankrupt) (as
applicable, the “Winding-Up Person”) shall commence to wind up the affairs of
the Company and to liquidate the Company’s investments. Subject to Section
10.4(a), such Winding-Up Person shall have full right and unlimited discretion
to determine in good faith the time, manner and terms of any sale or sales of
the Property or other assets pursuant to such liquidation, having due regard to
the activity and condition of the relevant market and general financial and
economic conditions. The Members shall continue to share profits, losses and
distributions during the Fiscal Year of dissolution and liquidation in the same
manner and proportion as though the Company had not dissolved. The Company shall
engage in no further business except as may be necessary, in the reasonable
discretion of the Winding-Up Person to preserve the value of the Company’s
assets during the Fiscal Year of dissolution and liquidation.

 

(b)           Following the payment of all expenses of liquidation and the
allocation of all Profits and Losses as provided in Article IV, the proceeds of
the liquidation and any other funds of the Company shall be distributed in the
following order of priority:

 

(i)            First, to the payment and discharge of all of the Company’s debts
and Liabilities to creditors (whether third parties or Members), in the order of
priority as provided by Law, except any obligations to the Members in respect of
their Capital Accounts;

 

(ii)           Second, to set up such cash reserves which the Manager reasonably
deems necessary for contingent or unforeseen Liabilities or future payments
described in Section 10.3(b)(i) (which reserves when they become unnecessary
shall be distributed in accordance with the provisions of subsection (iii),
below); and

 

(iii)           Third, subject to Section 5.2(b), the balance to the Members,
pro rata in proportion to their respective Units.

 

 -45- 

 

 

(c)           Except as provided in Section 10.4(a), no Member shall have any
right to demand or receive property other than cash upon dissolution and
termination of the Company.

 

(d)           Upon the completion of the liquidation of the Company and the
distribution of all Company funds, the Company shall terminate and the
Winding-Up Person shall have the authority to execute and record a certificate
of cancellation of the Company, as well as any and all other documents required
to effectuate the dissolution and termination of the Company.

 

Section 10.4.          Rights of Members.

 

(a)           Each Member irrevocably waives any right that it may have to
maintain an action for partition with respect to the property of the Company.

 

(b)           Except as otherwise provided in this Agreement, (i) each Member
shall look solely to the assets of the Company for the return of its Capital
Contributions, and (ii) no Member shall have priority over any other Member as
to the return of its Capital Contributions, distributions or allocations.

 

Section 10.5.          Notices of Dissolution. In the event a Liquidating Event
occurs or an event occurs that would, but for provisions of Section 10.1, result
in a dissolution of the Company, the Company shall, within 30 days thereafter,
(a) provide written notice thereof to each of the Members and to all other
parties with whom the Company regularly conducts business (as determined in the
discretion of the Manager), and (b) comply, in a timely manner, with all filing
and notice requirements under the Act or any other applicable Law.

 

Section 10.6.          Reasonable Time for Winding Up. A reasonable time shall
be allowed for the orderly winding up of the business and affairs of the Company
and the liquidation of its assets in order to minimize any losses that might
otherwise result from such winding up.

 

Section 10.7.          No Deficit Restoration. No Member shall be personally
liable for a deficit Capital Account balance of that Member, it being expressly
understood that the distribution of liquidation proceeds shall be made solely
from existing Company assets.

 

Section 10.8.          Distributions In Kind. Subject to the order of priorities
in Section 10.3(b), the Winding-Up Person may, in its sole discretion,
distribute to the Members, in lieu of cash, either (i) all or any portion of the
remaining Company assets in-kind in accordance with Section 10.3(b)(iii), (ii)
as tenants in common in accordance with the provisions of Section 10.3(b)(iii),
undivided interest in all or a portion of such Company assets or (iii) a
combination of the foregoing. Any such distributions to the Members in kind
shall be subject to (x) such conditions relating to the disposition and
management of such assets as the Winding-Up Person deems reasonable and
equitable and (y) the terms and conditions of any agreements governing such
assets (or the operation of or holders thereof) as such time.

 

 -46- 

 

 

Article XI

 

GENERAL

 

Section 11.1.          Amendments; Waivers.

 

(a)          The terms and provisions of this Agreement may be waived, modified
or amended (including by means of merger, consolidation or other business
combination to which the Company is a party) solely with the approval of the
Manager; provided, that no amendment to this Agreement may:

 

(i)            modify the limited liability of any Member, or increase the
Liabilities or obligations of any Member, in each case, without the consent of
each such affected Member;

 

(ii)          materially alter or change any rights, preferences or privileges
of any Interests in a manner that is different or prejudicial relative to any
other Interests, without the approval of a majority in interest of the Members
holding the Interests affected in such a different or prejudicial manner;

 

(iii)           materially alter or change any rights, preferences or privileges
of any holder of a class of Interests in a manner that is different or
prejudicial relative to any holder of the same class of Interests without the
consent of the holder of such Interests affected in such a different or
prejudicial manner;

 

(iv)         except to the extent required to give effect to any additional
Units issued in accordance with this Agreement, modify in any material respect
Section 3.2(a) or (b), Section 3.5(a) or (b), Section 3.7, Article IV, Article
V, Section 6.1(b), Section 8.1(a), Section 10.1, or Section 10.3(b) without the
approval of the Majority Members; provided, that solely for purposes of this
Section 11.1(a)(iv), the second reference to “a majority” in the definition of
Majority Members shall be deemed to be thirty-three percent (33%); or

 

(v)          modify any of the terms and conditions of this Agreement which
terms and conditions expressly require the approval or action of certain Persons
without obtaining the consent of the requisite number or specified percentage of
such Persons who are entitled to approve or take action on such matter.

 

(b)          Notwithstanding the foregoing subsection (a), (i) the Manager,
acting alone, may amend this Agreement to reflect the admission of new Members,
Transfers of Interests, the issuance of additional Units or Equity Securities,
as provided by the terms of this Agreement, and, subject to Section 11.1(a),
subdivisions or combinations of Units made in compliance with Section 3.5(d),
and (ii) the Manager and PubCo or its successor, as applicable, acting without
any other Member, may amend this Agreement as and to the extent required by
Section 7.5.

 

(c)          No waiver of any provision or default under, nor consent to any
exception to, the terms of this Agreement or any agreement contemplated hereby
shall be effective unless in writing and signed by the party to be bound and
then only to the specific purpose, extent and instance so provided.

 

 -47- 

 

 

Section 11.2.          Further Assurances. Each party agrees that it will from
time to time, upon the reasonable request of another party, execute such
documents and instruments and take such further action as may be required to
accomplish the purposes of this Agreement.

 

Section 11.3.          Successors and Assigns. All of the terms and provisions
of this Agreement shall be binding upon the parties and their respective
successors and assigns, but shall inure to the benefit of and be enforceable by
the successors and assigns of any Member only to the extent that they are
permitted successors and assigns pursuant to the terms hereof. No party may
assign its rights hereunder except as herein expressly permitted.

 

Section 11.4.          Entire Agreement. This Agreement, together with all
Exhibits and Schedules hereto and all other agreements referenced therein and
herein, constitute the entire agreement between the parties hereto pertaining to
the subject matter hereof and supersede all prior and contemporaneous
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties and there are no warranties, representations or other
agreements between the parties in connection with the subject matter hereof
except as specifically set forth herein and therein.

 

Section 11.5.          Rights of Members Independent. The rights available to
the Members under this Agreement and at Law shall be deemed to be several and
not dependent on each other and each such right accordingly shall be construed
as complete in itself and not by reference to any other such right. Any one or
more and/or any combination of such rights may be exercised by a Member and/or
the Company from time to time and no such exercise shall exhaust the rights or
preclude another Member from exercising any one or more of such rights or
combination thereof from time to time thereafter or simultaneously.

 

Section 11.6.          Governing Law. This Agreement, the legal relations
between the parties and any Action, whether contractual or non-contractual,
instituted by any party with respect to matters arising under or growing out of
or in connection with or in respect of this Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware applicable to
Contracts made and performed in such State and without regard to conflicts of
law doctrines, except to the extent that certain matters are preempted by
federal Law or are governed as a matter of controlling Law by the Law of the
jurisdiction of organization of the respective parties.

 

Section 11.7.         Jurisdiction and Venue. The parties hereto hereby agree
and consent to be subject to the jurisdiction of any federal court of the
District of Delaware or the Delaware Court of Chancery over any action, suit or
proceeding (a “Legal Action”) arising out of or in connection with this
Agreement. The parties hereto irrevocably waive the defense of an inconvenient
forum to the maintenance of any such Legal Action. Each of the parties hereto
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such Legal Action by the mailing of copies thereof
by registered mail, postage prepaid, to such party at its address set forth in
this Agreement, such service of process to be effective upon acknowledgment of
receipt of such registered mail. Nothing in this Section 11.7 shall affect the
right of any party hereto to serve legal process in any other manner permitted
by Law.

 

 -48- 

 

 

Section 11.8.         Headings. The descriptive headings of the Articles,
Sections and subsections of this Agreement are for convenience only and do not
constitute a part of this Agreement.

 

Section 11.9.        Counterparts. This Agreement and any amendment hereto or
any other agreement (or document) delivered pursuant hereto may be executed in
one or more counterparts and by different parties in separate counterparts. All
of such counterparts shall constitute one and the same agreement (or other
document) and shall become effective (unless otherwise provided therein) when
one or more counterparts have been signed by each party and delivered to the
other party.

 

Section 11.10.       Notices. Any notice, request, demand or other communication
required or permitted to be given or made under this Agreement shall be in
writing and shall be (a) delivered personally, (b) transmitted by first class
registered or certified mail, postage prepaid, return receipt requested, (c)
delivered by prepaid overnight courier service or (d) delivered by e-mail of a
PDF document, in each case, at the addresses set forth as follows:

 

if to the Company, the Manager or PubCo, addressed to it at:

 

c/o U.S. Well Services, Inc.

770 S. Post Oak Lane, Suite 405

Houston, Texas 77056

Attn: Joel Broussard

Email: joelb@uswellservices.com

 

; or, if to a Member other than PubCo, addressed to it at the address for such
Member set forth in the Unit Register;

 

or, in each case to such other address or to such other Person as such party
shall have last designated by such notice to the other parties. Notices shall be
effective and deemed received (i) if delivered personally or sent by courier
service, upon actual receipt by the intended recipient, (ii) if mailed, upon the
earlier of five days after deposit in the mail or the date of delivery as shown
by the return receipt therefor, or (iii) on the date sent by e-mail if sent
during normal business hours of the recipient, and on the next Business Day if
sent after normal business hours of the recipient.

 

Section 11.11.         Representation By Counsel; Interpretation. The parties
acknowledge that each party to this Agreement has been represented by counsel in
connection with this Agreement and the transactions contemplated by this
Agreement. Accordingly, any rule of Law, or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
party that drafted it has no application and is expressly waived.

 

Section 11.12.         Severability. If any provision of this Agreement is
determined to be invalid, illegal or unenforceable by any Governmental Entity,
the remaining provisions of this Agreement, to the extent permitted by Law shall
remain in full force and effect, provided, that the essential terms and
conditions of this Agreement for all parties remain valid, binding and
enforceable.

 

 -49- 

 

 

Section 11.13.       Expenses. Except as otherwise provided in this Agreement or
in the Merger and Contribution Agreement, each party shall bear its own expenses
in connection with the transactions contemplated by this Agreement.

 

Section 11.14.       No Third-Party Beneficiaries. Except as expressly provided
in Section 6.4 and Section 9.2, nothing in this Agreement, express or implied,
is intended to confer upon any party, other than the parties hereto and their
respective successors and permitted assigns, any rights or remedies under this
Agreement or otherwise create any third party beneficiary hereto.

 

[Signatures pages follow]

 

 -50- 

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed, or caused to be
executed by its duly authorized represented, this Amended and Restated Limited
Liability Company Agreement as of the day and year first above written.

 

  COMPANY:       USWS HOLDINGS LLC         By: /s/ Joel N. Broussard     Name:
Joel N. Broussard    

Title: President and Chief Executive Officer

      PUBCO (in its capacity as a Member and as the initial Manager):       U.S.
WELL SERVICES, INC.         By: /s/ Joel N. Broussard     Name: Joel N.
Broussard    

Title: President and Chief Executive Officer

 

[Signature Page to the Amended and Restated Limited Liability Company Agreement]

 

 

 

 

  OTHER MEMBERS:       ALJ BLOCKER LLC         By: /s/ Ron D. Silverton    
Name: Ron D. Silverton     Title: Authorized Signatory

 

[Signature Page to the Amended and Restated Limited Liability Company Agreement]

 



 

 

 

  BKC ASW BLOCKER, INC.         By: /s/ Michael Pungello     Name: Michael
Pungello     Title: President

 

[Signature Page to the Amended and Restated Limited Liability Company Agreement]



 

 

 

 

  CPTA MASTER BLOCKER, INC.         By: /s/ Joseph B. Alala, III     Name:
Joseph B. Alala, III    

Title: President and Chief Executive Officer



 

[Signature Page to the Amended and Restated Limited Liability Company Agreement]

 



 

 

 

  GUGGENHEIM ENERGY OPPORTUNITIES FUND, LP           By:  Guggenheim Partners
Investment Management, LLC, as Manager   By: /s/ Kevin M. Robinson     Name:
Kevin M. Robinson     Title: Attorney-in-Fact

 

[Signature Page to the Amended and Restated Limited Liability Company Agreement]

 

 

 

 



  GUGGENHEIM PRIVATE DEBT FUND NOTE ISSUER, LLC           By:  Guggenheim
Partners Investment Management, LLC, as Manager   By: /s/ Kevin M. Robinson    
Name: Kevin M. Robinson     Title: Attorney-in-Fact



 

[Signature Page to the Amended and Restated Limited Liability Company Agreement]

 



 

 

 

  GUGGENHEIM PRIVATE DEBT FUND, LLC           By:  Guggenheim Partners
Investment Management, LLC, as Manager   By: /s/ Kevin M. Robinson     Name:
Kevin M. Robinson     Title: Attorney-in-Fact

 

[Signature Page to the Amended and Restated Limited Liability Company Agreement]

 

 

 

 

  MAVERICK ENTERPRISES, INC.           By:  Guggenheim Partners Investment
Management, LLC, as Manager   By: /s/ Kevin M. Robinson     Name: Kevin M.
Robinson     Title: Attorney-in-Fact

 

[Signature Page to the Amended and Restated Limited Liability Company Agreement]

 

 

 

 

  MERCER QIF FUND PLC – MERCER INVESTMENT FUND 1          

By: Millstreet Capital Management LLC,

its Sub-Investment Manager

  By: /s/ Craig Kelleher     Name: Craig Kelleher     Title: Managing Member

 

[Signature Page to the Amended and Restated Limited Liability Company Agreement]

 

 

 

 



  MILLSTREET CREDIT FUND LP          

By: Millstreet Capital Partners LLC,

its General Partner

  By: /s/ Craig Kelleher     Name: Craig Kelleher     Title: Managing Member



 

[Signature Page to the Amended and Restated Limited Liability Company Agreement]

 

 

 

 

  NZC GUGGENHEIM FUND LLC           By:  Guggenheim Partners Investment
Management, LLC, as Manager   By: /s/ Kevin M. Robinson     Name: Kevin M.
Robinson     Title: Attorney-in-Fact

 

[Signature Page to the Amended and Restated Limited Liability Company Agreement]

 

 

 

 

  ORB INVESTMENTS NO. 2, LLC         By: /s/ Joel N. Broussard     Name: Joel N.
Broussard     Title: Member

 

[Signature Page to the Amended and Restated Limited Liability Company Agreement]

 

 

 

 

  ORB INVESTMENTS, LLC         By: /s/ Joel N. Broussard     Name: Joel N.
Broussard     Title: Member

 

[Signature Page to the Amended and Restated Limited Liability Company Agreement]

 

 

 

 

  PENNANTPARK CREDIT OPPORTUNITIES FUND II, LP         By: /s/ Arthur Penn    
Name: Arthur Penn     Title: Chief Executive Officer

 

[Signature Page to the Amended and Restated Limited Liability Company Agreement]

 

 

 

 

  PNNT INVESTMENT HOLDINGS, LLC         By: /s/ Arthur Penn     Name: Arthur
Penn     Title: Chief Executive Officer

 

[Signature Page to the Amended and Restated Limited Liability Company Agreement]

 

 

 

 

  SOUTHPAW CREDIT OPPORTUNITY PARTNERS LP         By: /s/ Kevin Wyman     Name:
Kevin Wyman    

Title: Managing Member of General Partner,

Southpaw GP LLC

 

[Signature Page to the Amended and Restated Limited Liability Company Agreement]

 

 

 

 



  USWS MANAGEMENT COMPANY LLC       By: /s/ Matthew J. Bernard     Name: Matthew
J. Bernard     Title: Member



 

[Signature Page to the Amended and Restated Limited Liability Company Agreement]

 













 

 

 

  VERGER CAPITAL FUND LLC           By:  Guggenheim Partners Investment
Management, LLC, as Manager   By: /s/ Kevin M. Robinson     Name: Kevin M.
Robinson     Title: Attorney-in-Fact

 

[Signature Page to the Amended and Restated Limited Liability Company Agreement]

 

 

 

 

  VERITION MULTI-STRATEGY MASTER FUND LTD.         By: /s/ William Anderson    
Name: William Anderson     Title: Authorized Signatory    

 

[Signature Page to the Amended and Restated Limited Liability Company Agreement]

 



 

 

 

  /s/ Brian Stewart       Brian Stewart

 

[Signature Page to the Amended and Restated Limited Liability Company Agreement]

 



 

 

 

  /s/ Nathan Houston       Nathan Houston

 

[Signature Page to the Amended and Restated Limited Liability Company Agreement]

 



 

 

 

EXHIBIT A

 

MEMBERS, EFFECTIVE TIME CAPITAL ACCOUNT BALANCE AND INTERESTS

 

 

Member*

  Effective Time Capital
Account Balance**   Number of
Common Units  U.S. Well Services, Inc.       50,079,676  BKC ASW Blocker, Inc. 
      4,359,535  Millstreet Credit Fund LP        274,700  Mercer QIF Fund PLC –
Mercer Investment Fund 1        1,311,835  USWS Management Company LLC      
 1,111,187  Guggenheim Private Debt Fund Note Issuer, LLC        1,459,832 
Southpaw Credit Opportunity Partners LP        1,218,845  PNNT Investment
Holdings, LLC        1,188,368  CPTA Master Blocker, Inc.        1,125,426  ORB
Investments, LLC        916,156  Verition Multi-Strategy Master Fund Ltd.      
 647,727  Guggenheim Energy Opportunities Fund, LP        263,705  ORB
Investments No. 2, LLC        269,182  NZC Guggenheim Fund LLC        223,610 
PennantPark Credit Opportunities Fund II, LP        62,545  ALJ Blocker LLC 
      48,028  Maverick Enterprises, Inc.        25,839  Verger Capital Fund LLC 
      12,949  Guggenheim Private Debt Fund, LLC        10,308  Brian Stewart 
      10,567  Nathan Houston        6,411 

    *The address for each Member as of the Effective Time (other than PubCo) is
the address set forth in the Letter of Transmittal delivered by such Member to
PubCo pursuant to the Merger and Contribution Agreement.

**Exhibit to be revised by the Manager to reflect Effective Time Capital Account
Balances upon final determination following the Effective Time.

 



 

 

 

 

EXHIBIT B

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of                     , 20         (this
“Joinder”), is delivered pursuant to that certain Amended and Restated Limited
Liability Company Agreement of USWS Holdings LLC (the “Company”), dated as of
November 9, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Company Agreement”). Capitalized
terms used but not otherwise defined herein have the respective meanings set
forth in the Company Agreement.

 

1.          Joinder to the Company Agreement. Upon the execution of this Joinder
by the undersigned and delivery hereof to the Manager, the undersigned hereby is
and hereafter will be a Member under the Company Agreement and a party thereto,
with all the rights, privileges and responsibilities of a Member thereunder. The
undersigned hereby agrees that it shall comply with and be fully bound by the
terms of the Company Agreement as if it had been a signatory thereto as of the
date thereof.

 

2.          Incorporation by Reference. All terms and conditions of the Company
Agreement are hereby incorporated by reference in this Joinder as if set forth
herein in full.

 

3.          Address. All notices under the Company Agreement to the undersigned
shall be direct to:

 

[Name]

 

[Address]

 

[City, State, Zip Code]

 

Attn:

 

Facsimile:

 

E-mail:



 

 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 



[NAME OF NEW MEMBER]       By:           Name:           Title:  







 



Acknowledged and agreed       as of the date first set forth above:      
[_______________], as Manager  



 



By:           Name:           Title:    









 

 

 

 

 

